Exhibit 10.5

 

[EXECUTION VERSION]

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of June 23, 2004

 

among

 

WISCONSIN ELECTRIC POWER COMPANY,

as Borrower,

 

THE LENDERS IDENTIFIED HEREIN,

 

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

U.S. BANK CAPITAL MARKETS

CITIGROUP GLOBAL MARKETS INC.,

Co-Lead Arrangers

 

JPMORGAN CHASE BANK and

WACHOVIA BANK, NATIONAL ASSOCIATION,

Co-Documentation Agents

 

and

 

CITIBANK, N.A.,

Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Definitions

   1

SECTION 1.2. Computation of Time Periods

   14

SECTION 1.3. Accounting Terms

   14 ARTICLE II THE COMMITMENTS AND THE EXTENSIONS OF CREDIT

SECTION 2.1. The Commitments

   15

SECTION 2.2. Method of Borrowing

   15

SECTION 2.3. Funding of Borrowings

   15

SECTION 2.4. Continuations and Conversions

   16

SECTION 2.5. Minimum Amounts

   16

SECTION 2.6. Reduction of the Commitments

   17

SECTION 2.7. Extension of Maturity Date

   17

SECTION 2.8. Letters of Credit

   19 ARTICLE III PAYMENTS

SECTION 3.1. Interest

   23

SECTION 3.2. Prepayments

   23

SECTION 3.3. Payment in full at Maturity

   23

SECTION 3.4. Fees

   24

SECTION 3.5. Place and Manner of Payments

   24

SECTION 3.6. Pro Rata Treatment

   24

SECTION 3.7. Computations of Interest and Fees

   25

SECTION 3.8. Sharing of Payments

   25

SECTION 3.9. Additional Interest on Advances

   26

SECTION 3.10. Evidence of Debt

   26 ARTICLE IV ADDITIONAL PROVISIONS REGARDING ADVANCES

SECTION 4.1. Eurodollar Borrowing Provisions

   27

SECTION 4.2. Capital Adequacy

   28

SECTION 4.3. Compensation

   29

SECTION 4.4. Taxes

   29

SECTION 4.5. Replacement of Lenders

   31

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page


--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT

SECTION 5.1. Conditions to the Initial Extension of Credit

   32

SECTION 5.2. Conditions to Each Extension of Credit

   34 ARTICLE VI REPRESENTATIONS AND WARRANTIES

SECTION 6.1. Organization and Good Standing

   35

SECTION 6.2. Due Authorization

   35

SECTION 6.3. No Conflicts

   35

SECTION 6.4. Consents

   35

SECTION 6.5. Enforceable Obligations

   36

SECTION 6.6. Financial Condition

   36

SECTION 6.7. No Material Change

   36

SECTION 6.8. No Default

   36

SECTION 6.9. Indebtedness

   36

SECTION 6.10. Litigation

   37

SECTION 6.11. Taxes

   37

SECTION 6.12. Compliance with Law

   37

SECTION 6.13. ERISA

   37

SECTION 6.14. Use of Proceeds; Margin Stock

   38

SECTION 6.15. Government Regulation

   38

SECTION 6.16. Solvency

   39

SECTION 6.17. Disclosure

   39

SECTION 6.18. Environmental Matters

   39 ARTICLE VII AFFIRMATIVE COVENANTS

SECTION 7.1. Information Covenants

   39

SECTION 7.2. Total Funded Debt to Capitalization

   41

SECTION 7.3. Preservation of Existence and Franchises

   41

SECTION 7.4. Books and Records

   41

SECTION 7.5. Compliance with Law

   42

SECTION 7.6. Payment of Taxes and Other Indebtedness

   42

SECTION 7.7. Insurance

   42

SECTION 7.8. Performance of Obligations

   42

SECTION 7.9. Use of Proceeds

   42

SECTION 7.10. Audits/Inspections

   42

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page


--------------------------------------------------------------------------------

ARTICLE VIII NEGATIVE COVENANTS

SECTION 8.1. Nature of Business

   43

SECTION 8.2. Consolidation and Merger

   43

SECTION 8.3. Sale or Lease of Assets

   43

SECTION 8.4. Arm’s-Length Transactions

   43

SECTION 8.5. Fiscal Year

   44

SECTION 8.6. Liens

   44 ARTICLE IX EVENTS OF DEFAULT

SECTION 9.1. Events of Default

   44

SECTION 9.2. Acceleration; Remedies

   46

SECTION 9.3. Allocation of Payments After Event of Default

   47 ARTICLE X AGENCY PROVISIONS

SECTION 10.1. Appointment

   48

SECTION 10.2. Delegation of Duties

   49

SECTION 10.3. Exculpatory Provisions

   49

SECTION 10.4. Reliance on Communications

   49

SECTION 10.5. Notice of Default

   50

SECTION 10.6. Non-Reliance on Agent and Other Lenders

   50

SECTION 10.7. Indemnification

   50

SECTION 10.8. Agent in Its Individual Capacity

   51

SECTION 10.9. Successor Agent

   51 ARTICLE XI MISCELLANEOUS

SECTION 11.1. Notices

   52

SECTION 11.2. Right of Set-Off

   52

SECTION 11.3. Benefit of Agreement

   52

SECTION 11.4. No Waiver; Remedies Cumulative

   56

SECTION 11.5. Payment of Expenses, etc.

   56

SECTION 11.6. Amendments, Waivers and Consents

   57

SECTION 11.7. Counterparts/Telecopy

   58

SECTION 11.8. Headings

   58

SECTION 11.9. Defaulting Lender

   58

SECTION 11.10. Disclosure

   58

SECTION 11.11. Survival of Indemnification and Representations and Warranties

   58

SECTION 11.12. Governing Law; Venue

   59

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page


--------------------------------------------------------------------------------

SECTION 11.13. Waiver of jury Trial; Waiver of Consequential Damages

   59

SECTION 11.14.Time

   59

SECTION 11.15. Severability

   60

SECTION 11.16. Assurances

   60

SECTION 11.17. Entirety

   60

 

SCHEDULES

Schedule I

   -    Commitment Percentages

Schedule II

   -    Addresses for Notices EXHIBITS

Exhibit A

   -    Form of Notice of Borrowing

Exhibit B

   -    Form of Notice of Continuation/Conversion

Exhibit C

   -    Form of Officer’s Certificate

Exhibit D

   -    Form of Assignment Agreement

Exhibit E

   -    Form of Request for Issuance

Exhibit F

        Form of Letter of Credit

 

iv



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”), dated as of June 23, 2004, is entered
into among WISCONSIN ELECTRIC POWER COMPANY, a Wisconsin corporation (the
“Borrower”), the Lenders (as defined herein) and U.S. BANK NATIONAL ASSOCIATION
(“U.S. Bank”), as Administrative Agent (in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a $250,000,000
three year revolving credit facility to the Borrower for the purposes
hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to provide such three year revolving credit
facility on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Advance.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agent” has the meaning ascribed to in the preamble hereto.

 

“Applicable Margin” means, with respect to Base Rate Advances, 0.0% per annum
and, with respect to Eurodollar Advances, the amount per annum set forth below
in the column identified by the Applicable Rating Level at the time of
determination. The Applicable Margin shall increase by an amount equal to the
Utilization Fee set forth below (the “Utilization Fee”) during any period (and
for only such period) in which more than 33% of the Commitments are utilized.
Upon the occurrence and during the continuance of any Event of Default, the

 



--------------------------------------------------------------------------------

Applicable Margin shall increase by 2.0% per annum, and if any Advance is a
Eurodollar Advance, it will convert to a Base Rate Advance at the end of the
Interest Period then in effect for such Eurodollar Advance.

 

Applicable Rating
Level

--------------------------------------------------------------------------------

   Level 1


--------------------------------------------------------------------------------

    Level 2


--------------------------------------------------------------------------------

    Level 3


--------------------------------------------------------------------------------

    Level 4


--------------------------------------------------------------------------------

    Level 5


--------------------------------------------------------------------------------

    Level 6


--------------------------------------------------------------------------------

    Level 7


--------------------------------------------------------------------------------

 

Applicable Margin

   0.320 %   0.400 %   0.500 %   0.600 %   0.700 %   0.925 %   1.150 %

Utilization Fee

   0.125 %   0.125 %   0.125 %   0.125 %   0.125 %   0.125 %   0.125 %

 

Any change in the Applicable Margin shall be effective on the date on which S&P
or Moody’s, as the case may be, announces any change in any rating that results
in a change in the Applicable Rating Level.

 

“Applicable Rating Level” means, at any time, the number set forth below in the
row next to the then-applicable ratings by S&P and Moody’s of the Borrower’s
long-term senior unsecured debt.

 

Moody’s Rating S&P Rating

--------------------------------------------------------------------------------

 

Applicable Rating Level

--------------------------------------------------------------------------------

At least A1 and

at least A+

  1

A2 and

A

  2

A3 and

A-

  3

Baa1 and

BBB+

  4

Baa2 and

BBB

  5

Baa3 and

BBB-

  6

Ba1 or below* or

BB+ or below*

  7

 

* or unrated

 

Notwithstanding the foregoing, (i) if there is a difference of one level in such
ratings and the higher of such ratings falls in Applicable Rating Level 1, 2, 3
or 4, then the higher of such ratings shall be used to determine the Applicable
Rating Level, (ii) if there is a difference of more than one level in such
ratings and the higher of such ratings falls in Applicable Rating Level 1, 2, 3
or 4, then the rating one level higher than the lower of such ratings shall be
used to determine the Applicable Rating Level, and (iii) if, with respect to
either (i) or (ii) above, the higher of such ratings falls in Applicable Rating
Level 5, 6 or 7, then the lower of the two ratings shall be used to determine
the Applicable Rating Level.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(i) the rate of interest announced publicly by U.S. Bank in Minneapolis,
Minnesota, from time to time, as U.S. Bank’s prime rate; and

 

(ii) 1/2 of 1% per annum above the Federal Funds Rate.

 

If for any reason the Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable after due inquiry to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause (ii) of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist. Any change in the Base Rate due to a change in
Citibank’s base rate or the Federal Funds Rate shall be effective on the
effective date of such change in the base rate or the Federal Funds Rate, as the
case may be.

 

“Base Rate Advance” means an Advance that bears interest based on the Base Rate.

 

“Base Rate Borrowing” means a Borrowing consisting of simultaneous Base Rate
Advances.

 

“Borrower” has the meaning ascribed to it in the preamble hereto. It is
understood that the term “Borrower” does not include the Subsidiaries of the
Borrower.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.1 or converted pursuant
to Section 2.4.

 

“Borrowing Limit” means, at any time, an amount equal to (i) 5% of the par value
of the Borrower’s outstanding securities at such time (other than the amount of
short term debt securities to be issued or renewed at such time) plus (ii) with
respect to outstanding securities having no par value, the fair market value of
such securities on their date of issuance.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Milwaukee, Wisconsin or New York, New York;
provided that in the case of Eurodollar Advances, such day is also a day on
which dealings between banks are carried on in U.S. dollar deposits in the
London interbank market.

 

“Capitalization” means the sum of (i) Total Funded Debt plus (ii) Net Worth.

 

3



--------------------------------------------------------------------------------

“Cash Collateral Account” has the meaning assigned such term in Section 9.2(d).

 

“Change of Control” means any of the following events: (i) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person shall be deemed to
have “beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 30% or more of the
voting power of the Voting Stock of WEC on a fully-diluted basis, after giving
effect to the conversion and exercise of all outstanding warrants, options and
other securities of WEC (whether or not such securities are then currently
convertible or exercisable), (ii) during any period of two consecutive calendar
years, individuals who at the beginning of such period constituted the board of
directors of WEC cease for any reason to constitute a majority of the directors
of WEC then in office unless (A) such new directors were elected by a majority
of the directors of WEC who constituted the board of directors of WEC at the
beginning of such period or (B) the reason for such directors failing to
constitute a majority is a result of retirement by directors due to age, death
or disability or (iii) the failure of WEC to directly or indirectly own at least
51% of the Voting Stock of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to any Lender, the amount set opposite such Lender’s name
on Schedule I hereto or, if such Lender has entered into any Assignment
Agreement, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 11.3(c), as such amount may be reduced pursuant to Section
2.6.

 

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule I attached hereto,
as such percentage may be modified by assignment in accordance with the terms of
this Agreement.

 

“Credit Documents” means this Agreement, any promissory note and all other
related agreements delivered hereunder or thereunder.

 

“Default” means any event, act or condition that, with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (i) has
failed to make an Advance required pursuant to the term of this Agreement, (ii)
has failed to pay to the Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Agreement or (iii) has been deemed insolvent or
has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” means a Person that is (i) a Lender, (ii) an Affiliate of a
Lender, (iii) approved by the Agent and the Borrower (such approvals not to be
unreasonably withheld or delayed) or (iv) a financial institution Affiliate of
any Lender or an Approved Fund of any Lender immediately prior to any assignment
provided that (A) the Borrower’s approval is not

 

4



--------------------------------------------------------------------------------

required during the existence and continuation of an Event of Default, (B)
approval by the Borrower shall be deemed given if no objection is received by
the assigning Lender and the Agent from the Borrower within five Business Day
after notice of such proposed assignment has been received by the Borrower and
(C) neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (i) the protection of health, safety, and
the indoor or outdoor environment, (ii) the conservation, management, or use of
natural resources and wildlife, (iii) the protection or use of surface water and
groundwater, (iv) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (v) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 

“Environmental Trust Bonds” has the meaning assigned to such term in Section
196.027 of the Wisconsin Statutes or any successor thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group that includes the
Borrower or any of its Subsidiaries and that is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Advance “ means an Advance bearing interest at the Eurodollar Rate.

 

“Eurodollar Borrowing” means a Borrowing consisting of simultaneous Eurodollar
Advances.

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for the Interest Period applicable thereto, the rate
per annum equal to the sum of (i) the London Interbank Offered Rate plus (ii)
the Applicable Margin.

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Extension of Credit” means (i) the making of an Advance, (ii) the issuance of a
Letter of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
available to be drawn thereunder or (iii) the funding of a participation in the
unpaid reimbursement obligation of the Borrower with respect to a payment made
by the Agent under a Letter of Credit (excluding any reimbursement obligation
that has been repaid with the proceeds of any Advance).

 

“Facility Fee Percentage” means the rate per annum set forth in the column
identified by the Applicable Rating Level at the time of determination:

 

Applicable Rating
Level

--------------------------------------------------------------------------------

   Level 1


--------------------------------------------------------------------------------

    Level 2


--------------------------------------------------------------------------------

    Level 3


--------------------------------------------------------------------------------

    Level 4


--------------------------------------------------------------------------------

    Level 5


--------------------------------------------------------------------------------

    Level 6


--------------------------------------------------------------------------------

    Level 7


--------------------------------------------------------------------------------

 

Facility Fee Percentage

   0.080 %   0.100 %   0.125 %   0.150 %   0.175 %   0.200 %   0.350 %

 

Any change in the Facility Fee Percentage shall be effective on the date on
which S&P or Moody’s, as the case may be, announces any change in any rating
that results in a change in the Applicable Rating Level.

 

“Fee Letter” means that certain letter agreement, dated as of May 21, 2004,
among Citibank, Citigroup Global Markets Inc., U.S. Bank National Association,
U.S. Bank Capital Markets, the Borrower and Wisconsin Electric Power Company, as
amended, modified, supplemented or replaced from time to time.

 

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate

 

6



--------------------------------------------------------------------------------

for such day shall be such rate on such transactions on the next preceding
Business Day and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Agent on such day on such transactions as determined by the Agent.

 

“Funded Debt” of any Person means, without duplication, the sum of (i) all
Indebtedness of such Person for borrowed money, (ii) all purchase money
Indebtedness of such Person, (iii) the principal portion of all obligations of
such Person under capital lease obligations, (iv) all obligations, contingent or
otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account of such
Person, in each case in excess of $10 million, subject to the further
limitations hereafter provided (it being understood that, to the extent an
undrawn letter of credit supports another obligation consisting of Indebtedness,
in calculating aggregated Indebtedness only such other obligation shall be
included), (v) all Guaranty Obligations of such Person with respect to
Indebtedness and obligations of the type described in clauses (i) through (iv)
hereof of another Person in excess of $10 million, subject to the further
limitations hereafter provided, (vi) all Indebtedness and obligations of the
type described in clauses (i), (ii), (iii), (iv), (viii) and (ix) hereof of
another Person in excess of $10 million, subject to the further limitations
hereafter provided, secured by a Lien on any property of such Person whether or
not such Indebtedness or obligations has been assumed by such Person, (vii) all
Indebtedness and obligations of the type described in clauses (i), (ii), (iii),
(iv), (viii) and (ix) hereof of any partnership or unincorporated joint venture
in excess of $10 million, subject to the further limitations hereafter provided,
to the extent such Person is legally obligated, net of any assets of such
partnership or joint venture, (viii) the outstanding principal balance in excess
of $10 million, subject to the further limitations hereafter provided, under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, (ix) all net
obligations of such Person in excess of $10 million, subject to the further
limitations hereafter provided, in respect of interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements and (x) all Indebtedness and obligations of the types described in
the foregoing clauses (iv) through (ix) hereof, to the extent excluded from the
definition of “Funded Debt” hereunder (as a result of such Indebtedness or
obligation being less than $10 million), and to the extent in excess of $200
million in the aggregate.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (i) to purchase
any such Indebtedness or other obligation or any property constituting

 

7



--------------------------------------------------------------------------------

security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (iv) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

 

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (iii) all obligations of such Person under conditional
sale or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person that would appear as
liabilities on a balance sheet of such Person, (v) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (vi) all Guaranty
Obligations of such Person, (vii) the principal portion of all obligations of
such Person under (A) capital lease obligations and (B) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (viii) all obligations of such Person to repurchase any
securities, which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (ix) all net obligations of such Person in
respect of interest rate protection agreements, foreign currency exchange
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging arrangements, (x) the maximum amount of
all performance and standby letters of credit issued or bankers’ acceptance
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), and (xi) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) regardless of whether such
transaction is effected without recourse to such Person or in a manner that
would not be reflected on the balance sheet of such Person in accordance with
GAAP. The Indebtedness of any Person shall include the Indebtedness of any
partnership or unincorporated joint venture for which such Person is legally
obligated.

 

“Interest Payment Date” means (i) as to Base Rate Advances, quarterly in arrears
on the last day of each March, June, September and December and the Maturity
Date and (ii) as to Eurodollar Advances, the last day of each applicable
Interest Period and the Maturity Date and, in addition, where the applicable
Interest Period for a Eurodollar Advance is greater than three

 

8



--------------------------------------------------------------------------------

months, then also on the last day of each fiscal quarter of the Borrower during
such Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Advances where
the next succeeding Business Day falls in the next succeeding calendar month,
then on the next preceding day.

 

“Interest Period” means, as to Eurodollar Advances, a period of one, two, three
or, subject to availability, six months’ duration, as the Borrower may elect,
commencing, in each case, on the date of the borrowing (including continuations
and conversions of Eurodollar Advances); provided, however, (i) if any Interest
Period would end on a day that is not a Business Day, such Interest Period shall
be extended to the next succeeding Business Day (except that where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (ii) no Interest Period shall extend beyond the
Maturity Date and (iii) with respect to Eurodollar Advances, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

 

“Issuance Fee” has the meaning specified in Section 3.4(b).

 

“LC Commitment Amount” means $25,000,000.

 

“LC Fee” has the meaning specified in Section 3.4(b).

 

“LC Outstandings” means, on any date of determination, the sum of the undrawn
stated amounts of all Letters of Credit that are outstanding on such date plus
the aggregate principal amount of all unpaid reimbursement obligations of the
Borrower on such date with respect to payments made by the Agent under Letters
of Credit (excluding reimbursement obligations that have been repaid with the
proceeds of any Advance).

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee that may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

 

“Letter of Credit” means a letter of credit issued by the Agent pursuant to
Section 2.8, as such letter of credit may from time to time be amended, modified
or extended in accordance with the terms of this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“London Interbank Offered Rate” means, with respect to any Eurodollar Borrowing
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow
Jones Markets Page 3750 (or any

 

9



--------------------------------------------------------------------------------

successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Dow Jones Markets Page 3750, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term “London Interbank Offered Rate”
shall mean, with respect to any Eurodollar Borrowing for the Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.

 

“Long-Term PSCW Approval” means a PSCW Approval that authorizes receipt by the
Borrower of Extensions of Credit that may be repaid at least one year after the
respective dates on which such Extensions of Credit are made.

 

“Mandatory Borrowing” has the meaning assigned to such term in Section 2.8(f).

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations or prospects of the Borrower,
(ii) the ability of the Borrower to perform its obligations under this Agreement
or (iii) the validity or enforceability of this Agreement, any of the other
Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder.

 

“Maturity Date” means June 23, 2007, or such later date that may be established
from time to time pursuant to Section 2.7 hereof, or, in either case, the
earlier date of termination in whole of the Commitments pursuant to Section 2.6
or Section 9.2 hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA that is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, of which the Borrower or any ERISA Affiliate and at least
one employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Net Worth” means, as of any date, the shareholders’ equity or net worth of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

 

“Notice of Borrowing” means a request by the Borrower for a Borrowing in the
form of Exhibit A.

 

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Borrowing in the form of Exhibit B.

 

10



--------------------------------------------------------------------------------

“Outstanding Credits” at any time means the sum of the aggregate principal
amount of Advances outstanding at such time plus the LC Outstandings at such
time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Permitted Liens” means (i) Liens securing the obligations of the Borrower
hereunder, (ii) the Lien of the Borrower’s Mortgage and Deed of Trust dated
October 28, 1938, as heretofore or hereafter amended, modified and supplemented,
to Firstar Trust Company, as trustee (the “Mortgage”), securing the Borrower’s
First Mortgage Bonds upon any property or assets, whether now owned or hereafter
acquired, (iii) Liens on property existing at the time of acquisition or
construction of such property (or created within one year after completion of
such acquisition or construction), whether by purchase, merger, construction or
otherwise, or to secure the payment of all or any part of the purchase price or
construction cost thereof, including the extension of any such Liens to repairs,
renewals, replacements, substitutions, betterments, additions, extensions and
improvements then or thereafter made on the property subject thereto, (iv) any
extensions, renewals or replacements (or successive extensions, renewals or
replacements), in whole or in part of Liens (including, without limitation, the
Mortgage) permitted by the foregoing clauses (ii) and (iii), (v) the pledge of
any bonds or other securities at any time issued under any of the Liens
permitted by clauses (ii), (iii) or (iv), (vi) Liens of taxes, assessments or
governmental charges for the then current year and taxes, assessments or
governmental charges not then delinquent; Liens for workers’ compensation awards
and similar obligations not then delinquent; mechanics’, laborers’,
materialmen’s and similar Liens not then delinquent; and any of such liens,
whether or not delinquent, whose validity is at the time being contested in good
faith by the Borrower, (vii) Liens and charges incidental to construction or
current operations, which have not at the time been filed or asserted or the
payment of which has been adequately secured or which, in the opinion of
counsel, are not material in amount, (viii) Liens, securing obligations neither
assumed by the Borrower nor on account of which it customarily pays interest
directly or indirectly, existing, either at the date hereof, or, as to property
hereafter acquired, at the time of acquisition by the Borrower, (xi) any right
that any municipal or governmental body or agency may have by virtue of any
franchise, license, contract or statute to purchase, or designate a purchaser of
or order the sale of, any property of the Borrower upon payment of reasonable
compensation therefor, or to terminate any franchise, license or other rights or
to regulate the property and business of the Borrower, (x) the Lien of judgments
covered by insurance, or upon appeal and covered, if necessary, by the filing of
an appeal bond, or if not so covered not exceeding at any one time $1,000,000 in
aggregate amount, (xi) easements or reservations in respect of any property of
the Borrower for the purpose of roads, pipelines, utility transmission and
distribution lines or other rights-of-way and similar purposes, zoning
ordinances, regulations, reservations, restrictions, covenants, party wall
agreements, conditions of record and other encumbrances (other than to secure
the payment of money), none of which in the opinion of counsel are such as to
interfere with the proper operation and development of the property affected
thereby in the business of the Borrower for the use intended, (xii) any Lien or
encumbrance, moneys sufficient for the discharge of which have been deposited in
trust with the trustee under the Borrower’s Indenture dated as of December 1,
1995, as heretofore or hereafter amended, modified and supplemented, with
Firstar Trust Company, as trustee (the “Indenture”), providing for certain debt
securities or with the trustee or mortgagee under the instrument evidencing such
Lien or encumbrance, with

 

11



--------------------------------------------------------------------------------

irrevocable authority to the trustee under the Indenture or to such other
trustee or mortgagee to apply such moneys to the discharge of such Lien or
encumbrance to the extent required for such purpose, (xiii) Liens incurred to
secure the Borrower’s payment obligations pursuant to Section 7.06 of the
Indenture, (xiv) any defects of title and any terms, conditions, agreements,
covenants, exceptions and reservations expressed or provided in deeds or other
instruments, respectively, under and by virtue of which the Borrower has
acquired any property or shall hereafter acquire any property, none of which, in
the opinion of counsel, materially adversely affects the operation of the
properties of the Borrower, (xv) the pledge of cash or marketable securities for
the purpose of obtaining any indemnity, performance or other similar bonds in
the ordinary course of business, or as security for the payment of taxes or
other assessments being contested in good faith, or for the purpose of obtaining
a stay or discharge in the course of any legal proceedings, (xvi) the pledge or
assignment in the ordinary course of business of electricity, gas (either
natural or artificial) or steam, accounts receivable or customers’ installment
paper, (xvii) rights reserved to or vested in others to take or receive any part
of the electricity, gas (either natural or artificial), steam or any by-products
thereof generated or produced by or from any properties of the Borrower or with
respect to any other rights concerning electricity, gas (either natural or
artificial) or steam supply, transportation, or storage that are in use in the
ordinary course of the electricity, gas (either natural or artificial) or steam
business, (xviii) any landlord’s Lien, (xix) Liens created or assumed by the
Borrower in connection with the issuance of debt securities, the interest on
which is excludable from the gross income of the holders of such securities
pursuant to Section 103 of the Code, for purposes of financing, in whole or in
part, the acquisition or construction of property to be used by the Borrower,
but such Liens shall be limited to the property so financed (and the real estate
on which such property is to be located), (xx) Liens affixing to property of the
Borrower at the time a Person consolidates with or merges into, or transfers all
or substantially all of its assets to, the Borrower, provided that in the
opinion of the Board of Directors of the Borrower (the “Board”) or any
authorized committee of the Board or Borrower management (evidenced by a
certified Board resolution or an Officers’ Certificate) the property acquired
pursuant to the consolidation, merger or asset transfer is adequate security for
the Lien, and (xxi) Liens or encumbrances not otherwise permitted if, at the
time of incurrence and after giving effect thereto, the aggregate of all
obligations of the Borrower secured thereby does not exceed 15% of Total Assets.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.

 

“PSCW Approval” means an order of the Public Service Commission of Wisconsin
that is required to be obtained in order for the Borrower legally and validly to
issue short term debt securities in excess of the Borrowing Limit or otherwise
authorizes the incurrence of debt by the Borrower hereunder.

 

“Register” has the meaning set forth in Section 11.3(c).

 

12



--------------------------------------------------------------------------------

“Regulation D, U or X” means Regulation D, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Request for Issuance” means a request made pursuant to Section 2.8(a) in the
form of Exhibit E.

 

“Required Lenders” means Lenders holding in excess of 50% of outstanding
Advances, or, if no Advances are outstanding, in excess of 50% of the
Commitments.

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (v)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

“Termination Event” means (i) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (ii) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined

 

13



--------------------------------------------------------------------------------

in Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (iv) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA, (v) any event or condition that might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (vi) the
complete or partial withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.

 

“Total Assets” means all assets of the Borrower as shown on its most recent
quarterly or annual audited consolidated balance sheet, as determined in
accordance with GAAP.

 

“Total Funded Debt” means all Funded Debt of the Borrower and its Subsidiaries,
on a consolidated basis, as determined in accordance with GAAP.

 

“Type” when used with respect to any Advance or Borrowing, refers to the rate of
interest on such Advance or the Advances comprising such Borrowing (either the
Base Rate or the Eurodollar Rate).

 

“Utilization Fee” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Voting Stock” means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.

 

“WEC” means Wisconsin Energy Corporation, a Wisconsin corporation and its
successors and assigns.

 

SECTION 1.2. Computation of Time Periods.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Agreement to “Articles”, “Sections”, “Schedules”
or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to
this Agreement unless otherwise specifically provided.

 

SECTION 1.3. Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 7.1 (or, prior to the
delivery of the first financial statements pursuant to Section 7.1, consistent
with the financial statements described in Section 5.1(e)); provided, however,
if (i) the Borrower shall object to determining such compliance on such basis at
the time of delivery of such financial statements due to any change in GAAP or
the rules promulgated with respect thereto or (ii) the Agent or the Required
Lenders shall so object in writing within 30 days after delivery of such
financial statements, then such

 

14



--------------------------------------------------------------------------------

calculations shall be made on a basis consistent with the financial statements
most recently delivered by the Borrower to the Lenders as to which no such
objection shall have been made.

 

ARTICLE II

THE COMMITMENTS AND THE EXTENSIONS OF CREDIT

 

SECTION 2.1. The Commitments.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Advances to the Borrower in Dollars, at any time and from time to
time prior to the Maturity Date, in an amount not to exceed at any time such
Lender’s Commitment, the Agent agrees to issue Letters of Credit for the account
of the Borrower at any time and from time to time until the fifth Business Day
preceding the Maturity Date in an aggregate stated amount at any time
outstanding not to exceed the LC Commitment Amount, and each Lender agrees to
purchase participations in such Letters of Credit as more fully set forth in
Section 2.8; provided, however, that (i) the aggregate amount of Outstanding
Credits shall not exceed the aggregate Commitments and (ii) with respect to each
individual Lender, such Lender’s pro rata share of Outstanding Credits shall not
exceed such Lender’s Commitment Percentage of the aggregate Commitments. Unless
and until the Borrower has obtained a Long-Term PSCW Approval (and provided the
Agent with a copy thereof), amounts borrowed and repaid hereunder may not be
reborrowed; thereafter, subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Advances.

 

SECTION 2.2. Method of Borrowing.

 

By no later than 11:00 a.m. (i) on the date of the requested Borrowing that will
comprise Base Rate Advances or (ii) three Business Days prior to the date of the
requested Borrowing that will comprise Eurodollar Advances, the Borrower shall
submit to the Agent a written Notice of Borrowing in the form of Exhibit A
setting forth (A) the amount requested, (B) whether such Advances shall accrue
interest at the Base Rate or the Eurodollar Rate, (C) with respect to Borrowings
that will comprise Eurodollar Advances, the Interest Period applicable thereto,
and (D) certification that the Borrower has complied in all respects with
Section 5.2.

 

SECTION 2.3. Funding of Borrowings.

 

(a) Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
Lenders as to the terms thereof. Each such Lender shall make its Commitment
Percentage of the requested Borrowing available to the Agent by 1:00 p.m. on the
date specified in the Notice of Borrowing by deposit, in Dollars, of immediately
available funds at the principal offices of the Agent in New York, New York or
at such other address as the Agent may designate in writing. The amount of the
requested Borrowing will then be made available to the Borrower by the Agent by
crediting the account of the Borrower on the books of such office of the Agent,
to the extent the amount of such Borrowing is made available to the Agent.

 

(b) No Lender shall be responsible for the failure or delay by any other Lender
in its obligation to make Advances hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder.

 

15



--------------------------------------------------------------------------------

Unless the Agent shall have been notified by any Lender prior to the date of any
such Borrowing (in the case of a Eurodollar Borrowing) or the time of any such
Borrowing (in the case of a Base Rate Borrowing) that such Lender does not
intend to make available to the Agent its portion of the Borrowing to be made on
such date, the Agent may assume that such Lender has made such amount available
to the Agent on the date of such Borrowing, and the Agent in reliance upon such
assumption, may (in its sole discretion but without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Agent, the Agent shall be able to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to, (i)
if from the Borrower, the applicable rate for such Advance pursuant to the
Notice of Borrowing and (ii) if from a Lender, the Federal Funds Rate.

 

SECTION 2.4. Continuations and Conversions.

 

The Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Advances for a subsequent Interest Period, to convert Base Rate
Advances into Eurodollar Advances or to convert Eurodollar Advances into Base
Rate Advances; provided, however, that (i) each such continuation or conversion
must be requested by the Borrower pursuant to a written Notice of
Continuation/Conversion, in the form of Exhibit B, in compliance with the terms
set forth below, (ii) except as provided in Section 4.1, Eurodollar Advances may
be continued or converted into Base Rate Advances only on the last day of the
Interest Period applicable hereto, (iii) Eurodollar Advances may not be
continued nor may Base Rate Advances be converted into Eurodollar Advances
during the existence and continuation of a Default or Event of Default and (iv)
any request to extend a Eurodollar Advance that fails to comply with the terms
hereof or any failure to request an extension of a Eurodollar Advance that fails
to comply with the terms hereof or any failure to request an extension of a
Eurodollar Advance at the end of an Interest Period shall constitute a
conversion to a Base Rate Advance on the last day of the applicable Interest
Period. Each continuation or conversion must be requested by the Borrower no
later than 11:00 a.m. (A) on the date for a requested conversion of a Eurodollar
Advance to a Base Rate Advance or (B) three Business Days prior to the date for
a requested continuation of a Eurodollar Advance or conversion of a Base Rate
Advance to a Eurodollar Advance, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Agent, which shall set forth (1)
whether the Borrower wishes to continue or convert such Advances and (2) if the
request is to continue a Eurodollar Advance or convert a Base Rate Advance to a
Eurodollar Advance, the Interest Period applicable thereto.

 

SECTION 2.5. Minimum Amounts.

 

Each request for a Borrowing or a conversion or continuation hereunder shall be
subject to the following requirements: (i) each Borrowing consisting of
Eurodollar Advances shall be in a minimum of $5,000,000 (and in integral
multiples of $1,000,000 in excess thereof); (ii) each Borrowing consisting of
Base Rate Advances shall be in a minimum amount of the lesser of

 

16



--------------------------------------------------------------------------------

$1,000,000 (and in integral multiples of $500,000 in excess thereof) and the
remaining amount available to be borrowed; and (iii) no more than ten Eurodollar
Borrowings shall be outstanding hereunder at any one time. For the purposes of
this Section, all Eurodollar Borrowings with the same Interest Periods that
begin and end on the same date shall be considered as one Eurodollar Borrowing,
but Eurodollar Borrowings with different Interest Periods, even if they begin on
the same date, shall be considered separate Eurodollar Borrowings.

 

SECTION 2.6. Reduction of the Commitments.

 

(a) Optional Reduction of Commitments. Upon at least five Business Days’ notice,
the Borrower shall have the right to permanently terminate or reduce the
aggregate unused amount of the Commitments at any time or from time to time;
provided that each partial reduction shall be in an aggregate amount at least
equal to $10,000,000 and in integral multiples of $1,000,000 above such amount
and no reduction shall be made that would reduce the Commitments to an amount
less than the then Outstanding Credits. Any reduction in (or termination of) the
Commitments shall be permanent and may not be reinstated.

 

(b) Mandatory Reduction of Commitments. For so long as the Borrower has not
obtained a Long-Term PSCW Approval, upon the repayment or prepayment of any
Borrowing pursuant to Section 3.2 or Section 3.3, the Commitments shall
automatically and permanently be reduced by an amount equal to the aggregate
principal amount of the Borrowing so repaid or prepaid.

 

SECTION 2.7. Extension of Maturity Date.

 

(a) Not earlier than 45 days prior to, nor later than 30 days prior to, the then
Maturity Date, the Borrower may request by Requisite Notice (as defined below)
made to the Agent (which shall promptly notify the Lenders) a 364-day extension
of the Maturity Date. Such request shall include a certificate signed by a
Responsible Officer (as defined below) stating that (i) the representations and
warranties contained in Article VI are true and correct on and as of the date of
such certificate and (ii) no Default or Event of Default has occurred and is
continuing. Each Lender shall notify the Agent by Requisite Notice by the date
specified by the Agent (which date shall be a Business Day and shall not be less
than 15 Business Days prior to, nor more than 30 days prior to, the then
Maturity Date) that either (A) such Lender declines to consent to extending the
Maturity Date or (B) such Lender consents to extending the Maturity Date. Any
Lender not responding within the above time period shall be deemed not to have
consented to extending the Maturity Date. The Agent shall, after receiving the
notifications from all of the Lenders or the expiration of such period,
whichever is earlier, notify the Borrower and the Lenders of the results
thereof.

 

(b) If any Lender declines, or is deemed to have declined, to consent to such
request for extension (a “Declining Lender”), provided that no Default or Event
of Default has occurred and is continuing at such time, the Borrower may elect
to either (i) request the non-Declining Lenders to extend the Maturity Date, or
(ii) at its own expense (such expense to include any transfer fee payable to the
Agent under Section 11.3(b) and any expense pursuant to Section 4.3) and in its
sole discretion, require such Declining Lender to transfer and assign in whole
(but not in part) without recourse (in accordance with and subject to the terms
and conditions of Section

 

17



--------------------------------------------------------------------------------

11.3(b)) all of its interests, rights and obligations under this Agreement to an
Eligible Assignee, which shall assume such assigned obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (A)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority and (B) the assigning Declining Lender
shall have received in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Advances hereunder
held by such assigning Declining Lender and all other amounts owed to such
assigning Declining Lender hereunder, including amounts owed pursuant to
Sections 4.1 through 4.4.

 

(c) If there are one or more Declining Lenders and the Borrower elects to have
the non-Declining Lenders extend the Maturity Date or (ii) there are any
removals or replacements of Lenders pursuant to the prior subsection, and after
giving effect to such removals or replacements of Lenders, all of the Lenders
have consented to extending the Maturity Date; then the Maturity Date shall be
extended (solely with respect to the non-Declining Lenders) to the date that is
364 days after the then Maturity Date, effective as of the date to be determined
by the Agent and the Borrower (the “Maturity Extension Decision Date”), and the
Agent shall promptly notify the Lenders thereof. On or prior to the Maturity
Extension Decision Date, the Borrower shall deliver to the Agent, in form and
substance satisfactory to the Agent and the Lenders (1) the corporate resolution
of the Borrower authorizing such extension, certified as in effect as of the
Maturity Extension Decision Date and the related incumbency certificate of the
Borrower, and (2) new or amended promissory notes, if requested by any new or
affected Lender, evidencing such new or revised Commitment. The Agent shall
distribute an amended Schedule 1.1. to Credit Agreement (which shall thereafter
be incorporated into this Agreement), to reflect any changes in Lenders, the
Commitment and each Lender’s pro rata share thereof.

 

(d) For purposes of this Section:

 

(i) “Responsible Officer” means the chairman of the board, chief executive
officer, president, chief financial officer, treasurer, or assistant treasurer
of the Borrower. Any document or certificate hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

(ii) “Requisite Notice” means irrevocable written notice to the intended
recipient or irrevocable telephonic notice to the intended recipient,
immediately followed by a written notice to such recipient. Such notices shall
be (i) delivered to such recipient at the address or telephone number specified
on Schedule 11.1 or as otherwise designated by such recipient by Requisite
Notice to each other party hereto, and (ii) if made by the Borrower, given or
made by a Responsible Officer. Any written notice delivered shall be delivered
as provided in Section 11.1. Any notice sent by other than hardcopy shall be
promptly confirmed by a telephone call to the recipient and, if requested by the
Agent, by a manually-signed hardcopy thereof.

 

18



--------------------------------------------------------------------------------

SECTION 2.8. Letters of Credit.

 

(a) Subject to the terms and conditions hereof, the Agent agrees to issue
Letters of Credit from time to time for the account of the Borrower (or to
extend the stated maturity thereof or to modify or amend the terms thereof) for
the purposes set forth in Section 7.9 on not less than five Business Days’ prior
notice thereof by delivery of a Request for Issuance to the Agent (which shall
promptly distribute copies thereof to the Lenders). Each Request for Issuance
shall specify (i) the date (which shall be a Business Day) of issuance of such
Letter of Credit (or the date of effectiveness of such extension, modification
or amendment) and the stated expiry date thereof (which shall be no later than
364 days following the date of such issuance), (ii) the proposed stated amount
of such Letter of Credit, (iii) the name and address of the beneficiary of such
Letter of Credit and (iv) a statement of drawing conditions applicable to such
Letter of Credit, and if such Request for Issuance relates to an amendment or
modification of a Letter of Credit, it shall be accompanied by the consent of
the beneficiary of the Letter of Credit thereto. Each Request for Issuance shall
be irrevocable unless modified or rescinded by the Borrower not less than two
Business Days prior to the proposed date of issuance (or effectiveness)
specified therein. Not later than 12:00 noon (New York City time) on the
proposed date of issuance (or effectiveness) specified in such Request for
Issuance, and upon fulfillment of the applicable conditions precedent and the
other requirements set forth herein, the Agent shall issue (or extend, amend or
modify) such Letter of Credit and provide notice and copies thereof to the
Lenders. The Agent shall provide, on a monthly basis, a list of the amounts and
expiration dates of all undrawn Letters of Credit to each Lender that requests
such list.

 

(b) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, (i) the Outstanding Credits would exceed the aggregate
Commitments or (ii) the LC Outstandings would exceed the LC Commitment Amount.

 

(c) In the event that any Letter of Credit remains outstanding beyond the
fifteenth day prior to the Maturity Date, the Borrower shall either (i) pay to
the Agent an amount equal to the LC Outstandings on such date, which amount the
Agent shall hold in the Cash Collateral Account for the account of the Borrower,
without interest, for the purpose of paying any draft presented, with the
excess, if any, to be returned to the Borrower upon termination or expiration of
such Letter of Credit and payment in full of all amounts due hereunder or (ii)
deliver a back-up letter of credit to the Agent securing the Borrower’s
reimbursement obligations with respect to such Letter of Credit in form and
substance acceptable to the Agent and from a creditworthy financial institution
acceptable to the Agent. While any Letter of Credit is outstanding, the Agent
may not release funds held in the Cash Collateral Account pursuant to this
subsection (c) without the consent of all Lenders.

 

(d) Each Lender, upon issuance of a Letter of Credit, shall be deemed to have
purchased without recourse a participation from the Agent in such Letter of
Credit and the rights and obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to such Lender’s Commitment
Percentage of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Agent therefor and discharge when due, such
Lender’s Commitment Percentage of the obligations arising under such Letter of
Credit. Without limiting the scope and nature of each Lender’s participation in
any Letter of Credit, to the extent that the

 

19



--------------------------------------------------------------------------------

Agent has not been reimbursed as required hereunder or under any such Letter of
Credit, each Lender shall pay to the Agent its Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Agent
of an unreimbursed drawing pursuant to the provisions of subsection (e). The
obligation of each Lender so to reimburse the Agent shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
Agent under any Letter of Credit, together with interest as hereinafter
provided.

 

(e) In the event of any drawing under any Letter of Credit, the Agent will
promptly notify the Borrower. Unless the Borrower shall immediately notify the
Agent of its intent otherwise to reimburse the Agent for any drawing made prior
to the Maturity Date, the Borrower shall be deemed to have requested a Base Rate
Advance in the amount of such drawing as provided in subsection (f), the
proceeds of which will be used to satisfy the reimbursement obligation of the
Borrower with respect to such drawing. If, at any time on or after the Maturity
Date, any drawing is made under any Letter of Credit, the Agent shall withdraw
from the Cash Collateral Account funds in an amount equal to the amount of such
drawing, which funds shall be used to reimburse the Agent for such drawing. In
the case of any drawing made under any Letter of Credit prior to the Maturity
Date, the Borrower shall reimburse the Agent on the day such drawing is paid
either with the proceeds of an Advance obtained hereunder or otherwise in same
day funds as provided herein. If the Borrower shall fail to reimburse the Agent
as provided herein, the unreimbursed amount of such drawing shall bear interest
at a per annum rate equal to the Base Rate plus two percent (2%) per annum. The
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment that the applicable account party or the
Borrower may claim or have against the Agent, the Lenders, the beneficiary of
the Letter of Credit drawn upon or any other Person, including, without
limitation, any defense based on any failure of the applicable account party or
the Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit. The Agent will promptly notify the
Lenders of the amount of any unreimbursed drawing and each Lender shall promptly
pay to the Agent, in immediately available funds, the amount of such Lender’s
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Lender from the Agent if such notice
is received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 noon on the Business Day next succeeding the day such notice is
received. If such Lender does not pay such amount to the Agent in full upon such
request, such Lender shall, on demand, pay to the Agent interest on the unpaid
amount during the period from the date the Lender received the notice regarding
the unreimbursed drawing until the Lender pays such amount to the Agent in full
at a rate per annum equal to, if paid within two Business Days of the date of
drawing, the Federal Funds Rate and thereafter at a rate equal to the Base Rate.
Each Lender’s obligation to make such payment to the Agent, and the right of the
Agent to receive the same, shall be absolute and unconditional, shall not be
affected by any circumstance whatsoever and without regard to the termination of
this Credit Agreement or the Commitments, the existence of a Default or Event of
Default or the acceleration of the obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.
Simultaneously with the making of each such payment by a Lender to the Agent,
such Lender shall, automatically and without any further action on the part of
the Agent or such Lender, acquire a participation in an amount equal to such
payment (excluding the portion of

 

20



--------------------------------------------------------------------------------

such payment constituting interest owing to the Agent) in the related
unreimbursed drawing portion of the LC Outstandings and in the interest thereon,
and shall have a claim against the Borrower with respect thereto.

 

(f) On any day on which the Borrower shall have requested, or been deemed to
have requested, a Borrowing to reimburse a drawing under a Letter of Credit, the
Agent shall give notice to the Lenders that a Borrowing has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case an Advance comprised solely of Base Rate Advances (each such borrowing, a
“Mandatory Borrowing”) shall be immediately made by all Lenders (without giving
effect to any termination of the Commitments pursuant to Section 9.1) pro rata
based on each Lender’s Commitment Percentage, and the proceeds thereof shall be
paid directly to the Agent for application to the applicable LC Outstandings.
Each Lender hereby irrevocably agrees to make such Base Rate Advances upon any
such request or deemed request on account of each such Mandatory Borrowing in
the amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory Borrowing may not comply
with the minimum amount for Borrowings otherwise required hereunder, (ii)
whether any conditions specified in Article III are then satisfied, (iii)
whether a Default or Event of Default then exists, (iv) failure of any such
request or deemed request for a Borrowing to be made by the time otherwise
required hereunder, (v) the date of such Mandatory Borrowing, or (vi) any
reduction in or any termination of the Commitments. Such funding of Borrowings
shall be made on the day notice of such Mandatory Borrowing is received by each
Lender from the Agent if such notice is received at or before 2:00 p.m.,
otherwise such payment shall be made at or before 12:00 noon on the Business Day
next succeeding the day such notice is received. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under any applicable bankruptcy law with respect to the Borrower), then each
Lender hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Commitment Percentage of the outstanding LC Outstandings; provided, further,
that in the event any Lender shall fail to fund its Commitment Percentage on the
day the Mandatory Borrowing would otherwise have occurred, then the amount of
such Lender’s unfunded Commitment Percentage therein shall bear interest payable
to the Agent upon demand, if paid within two Business Days of such date, at the
Federal Funds Rate, and thereafter, at the Base Rate.

 

(g) The payment obligations of each Lender under subsection (d) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:

 

(i) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto or to such Letter of Credit;

 

(ii) any amendment or waiver of, or any consent to departure from, the terms of
any Credit Document or such Letter of Credit;

 

21



--------------------------------------------------------------------------------

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any persons for whom any such beneficiary or any such
transferee may be acting), the Agent, or any other person, whether in connection
with any Credit Document, the transactions contemplated hereby or by such Letter
of Credit, or any unrelated transaction;

 

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v) payment in good faith by the Agent under the Letter of Credit issued by the
Agent against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(h) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither the Agent, the Lenders nor any of
their respective officers, directors, employees, agents or Affiliates shall be
liable or responsible for (i) the use that may be made of such Letter of Credit
or any acts or omissions of any beneficiary or transferee thereof in connection
therewith, (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged, (iii) payment by the Agent
against presentation of documents that do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit, or (iv) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that, and notwithstanding subsection (f) and the foregoing clauses (i)
through (iii), the Borrower and each Lender shall have the right to bring suit
against the Agent, and the Agent shall be liable to the Borrower and any Lender,
to the extent of any direct, as opposed to consequential, damages suffered by
the Borrower or such Lender that the Borrower or such Lender proves were caused
by the Agent’s willful misconduct or gross negligence, including, in the case of
the Borrower, the Agent’s willful failure to make timely payment under such
Letter of Credit following the presentation to it by the beneficiary thereof of
a draft and accompanying certificate(s) that strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Agent may accept sight drafts and accompanying certificates
presented under the Letter of Credit issued by the Agent that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and payment against
such documents shall not constitute willful misconduct or gross negligence by
the Agent. Notwithstanding the foregoing, no Lender shall be obligated to
indemnify the Borrower for damages caused by the Agent’s willful misconduct or
gross negligence.

 

22



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS

 

SECTION 3.1. Interest.

 

(a) Interest Rate.

 

(i) All Base Rate Advances shall accrue interest at the Base Rate.

 

(ii) All Eurodollar Advances shall accrue interest at the Eurodollar Rate
applicable to such Eurodollar Advance.

 

(b) Interest Payments. Interest on Advances shall be due and payable in arrears
on each Interest Payment Date.

 

SECTION 3.2. Prepayments.

 

(a) Optional Prepayments. The Borrower shall have the right to prepay Advances
in whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Advances may be prepaid only on two Business Days’
prior written notice to the Agent, and any prepayment of Eurodollar Advances
will be subject to Section 4.3, and (ii) each partial prepayment of Advances
shall be in the minimum principal amount of $1,000,000 and in increments of
$1,000,000 in excess thereof; provided that if less than $1,000,000 would remain
outstanding after such prepayment, such prepayment shall be in the amount of the
entire outstanding principal amount of the Advances. Amounts prepaid hereunder
shall be applied as the Borrower may elect; provided that if the Borrower fails
to specify an optional prepayment then such prepayment shall be applied first to
Base Rate Advances, and then to Eurodollar Advances in direct order of Interest
Period maturities.

 

(b) Mandatory Prepayments. If at any time the Outstanding Credits exceed the
aggregate Commitments, the Borrower shall immediately make a principal payment
to the Agent and/or deposit funds in the Cash Collateral Account in respect of
LC Outstandings pursuant to Section 9.2(d) for the ratable accounts of the
Lenders as shall be necessary in order that the Outstanding Credits (after
giving effect to such prepayment) minus the amount held in the Cash Collateral
Account after giving effect to such cash collateralization will be less than or
equal to the aggregate Commitments. Any payments made under this subsection (b)
shall be subject to Section 4.3 and, in the case of principal payments, shall be
applied first to Base Rate Advances, and then to Eurodollar Advances in direct
order of Interest Period maturities.

 

SECTION 3.3. Payment in full at Maturity.

 

On the Maturity Date, the entire outstanding principal balance of all Advances,
together with accrued but unpaid interest and all other sums owing under this
Agreement, shall be due and payable in full; provided, however, that until the
Borrower obtains a Long-Term PSCW Approval (and provides the Agent with a copy
thereof), the outstanding principal balance of each Advance, together with
accrued but unpaid interest thereon, shall be due and payable in full on the
earlier of (i) the date that is 364 days following the date on which such
Advance is made and (ii) the Maturity Date.

 

23



--------------------------------------------------------------------------------

SECTION 3.4. Fees.

 

(a) Facility Fee. In consideration of the Commitments being made available by
the Lenders hereunder, the Borrower agrees to pay to the Agent, for the pro rata
benefit of each Lender, a facility fee at a rate per annum equal to the Facility
Fee Percentage in effect from time to time commencing on the date hereof, on the
Commitment from time to time of such Lender (regardless of usage), quarterly in
arrears, on the last day of each March, June, September and December, on the
Maturity Date, and (if applicable) on the date after the Maturity Date on which
all Advances and other amounts payable by the Borrower hereunder are paid in
full (without regard to any termination of the Commitments on the Maturity
Date).

 

(b) LC Fee. The Borrower agrees to pay the Agent an issuance fee (an “Issuance
Fee”) and such other charges as are separately agreed upon with the Agent, and
agrees to pay to the Agent for the account of the Lenders a fee (the “LC Fee”)
on the face amount of each Letter of Credit issued by the Agent calculated at a
rate per annum at all times equal to the Applicable Margin in effect for
Eurodollar Rate Advances, in each case computed on the basis of the actual
number of days that each Letter of Credit is outstanding over a year of 360
days, payable quarterly in arrears on each March 31, June 30, September 30 and
December 31, and on the date that such Letter of Credit expires or is drawn in
full.

 

(c) Administrative Fees. The Borrower agrees to pay to the Agent, for its own
account, such other fees as agreed to between the Borrower and the Agent in the
Fee Letter.

 

SECTION 3.5. Place and Manner of Payments.

 

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Agreement shall be received without setoff, deduction
or counterclaim not later than 2:00 p.m. on the date when due in Dollars and in
immediately available funds by the Agent at its offices in Milwaukee, Wisconsin.
The Borrower shall, at the time it makes any payment under this Agreement,
specify to the Agent the Outstanding Credits, fees or other amounts payable by
the Borrower hereunder to which such payment is to be applied (and in the event
that it fails to specify, or if such application would be inconsistent with the
terms hereof, the Agent shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

 

SECTION 3.6. Pro Rata Treatment.

 

Except to the extent otherwise provided herein, all Borrowings, each payment or
prepayment of principal of any Advance, each payment of interest on the
Advances, each payment of facility fees, LC Fees, each reduction of the
Commitments, and each conversion or continuation of any Advance, shall be
allocated pro rata among the Lenders in accordance with the respective
Commitment Percentages; provided that, if any Lender shall have failed to fund
its applicable pro rata share of any Borrowing, then any amount to which such
Lender would otherwise be entitled pursuant to this Section 3.6 shall instead be
payable to the Agent until the share of such Borrowing not funded by such Lender
has been repaid; and provided, further, that in the event any amount paid to any
Lender pursuant to this Section 3.6 is rescinded or must otherwise be returned
by the Agent, each Lender shall, upon the request of the Agent, repay to

 

24



--------------------------------------------------------------------------------

the Agent the amount so paid to such Lender, with interest for the period
commencing on the date such payment is returned by the Agent until the date the
Agent receives such repayment at a rate per annum equal to, during the period to
but excluding the date two Business Days after such request, the Federal Funds
Rate, and thereafter, the Base Rate plus two percent per annum.

 

SECTION 3.7. Computations of Interest and Fees.

 

(a) Except for Base Rate Advances bearing interest determined under clause (i)
of the definition of Base Rate, on which interest shall be computed on the basis
of a 365 or 366 day year, as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.

 

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this subsection, which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement or otherwise exceed the maximum nonusurious amount permissible under
applicable law. If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value that is characterized as interest on the Advances
under applicable law and that would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount that would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Advances and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount that would have been excessive exceeds such unpaid principal amount of
the Advances. The right to demand payment of the Advances or any other
indebtedness evidenced by any of the Credit Documents does not include the right
to receive any interest that has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand. All interest paid or agreed to be paid to the
Lenders with respect to the Advances shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Advances so that
the amount of interest on account of such indebtedness does not exceed the
maximum nonusurious amount permitted by applicable law.

 

SECTION 3.8. Sharing of Payments.

 

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Extension of Credit or any other obligation owing to such Lender
under this Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in

 

25



--------------------------------------------------------------------------------

such Extension of Credit and other obligations, in such amounts and with such
other adjustments from time to time, as shall be equitable in order that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Agreement. Each Lender further agrees that if a payment to
a Lender (which is obtained by such Lender through the exercise of a right of
set-off, banker’s lien, counterclaim or otherwise) shall be rescinded or must
otherwise be restored, each Lender that shall have shared the benefit of such
payment shall, by repurchase of a participation theretofore sold, return its
share of that benefit to each Lender whose payment shall have been rescinded or
otherwise restored. The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including set-off, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Advance or
other obligation in the amount of such participation. Except as otherwise
expressly provided in this Agreement, if any Lender shall fail to remit to the
Agent or any other Lender an amount payable by such Lender to the Agent or such
other Lender pursuant to this Agreement on the date when such amount is due,
such payments shall accrue interest thereon, for each day from the date such
amount is due until the day such amount is paid to the Agent or such other
Lender, at a rate per annum equal to the Federal Funds Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 3.8 applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders under this Section
3.8 to share in the benefits of any recovery on such secured claim.

 

SECTION 3.9. Additional Interest on Advances.

 

The Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Advance of such Lender, from the date of
such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Agent, and such determination shall be conclusive and
binding for all purposes, absent manifest error.

 

SECTION 3.10. Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Advance
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

(b) The Agent shall maintain the Register pursuant to Section 11.3(c), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be

 

26



--------------------------------------------------------------------------------

recorded (i) the amount, type and Interest Period of each such Advance
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder from or for the account of the Borrower and each
Lender’s share thereof. The Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) (and, if consistent with the entries of the Agent,
subsection (a)) shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Agent to maintain any such account, such Register
or such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay the Advances made by such Lender
in accordance with the terms hereof.

 

(d) Any Lender may request that its Advances be evidenced by a promissory note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note, in a form acceptable to the Agent, payable to the order of such
Lender. Thereafter, the Advances evidenced by such note and interest thereon
shall at all times (including after any assignment pursuant to Section 11.3) be
represented by one or more promissory notes payable to the order of the payee
named therein or any assignee pursuant to Section 11.3, except to the extent
that any such Lender or assignee subsequently returns any such note for
cancellation and requests that such Advances once again be evidenced as
described in subsections (a) and (b) above.

 

ARTICLE IV

ADDITIONAL PROVISIONS REGARDING ADVANCES

 

SECTION 4.1. Eurodollar Borrowing Provisions.

 

(a) Unavailability. In the event that the Agent shall have determined in good
faith (i) that Dollar deposits in the principal amounts requested with respect
to a Eurodollar Borrowing are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders. In the event of
any such determination under clause (i) or (ii) above, until the Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request by the Borrower for Eurodollar
Borrowings shall be deemed to be a request for Base Rate Borrowings, (B) any
request by the Borrower for conversion into or continuation of Eurodollar
Borrowings shall be deemed to be a request for conversion into or continuation
of Base Rate Borrowings and (C) any Borrowings that were to be converted or
continued as Eurodollar Borrowings on the first day of an Interest Period shall
be converted to or continued as Base Rate Borrowings.

 

(b) Change in Legality. Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or

 

27



--------------------------------------------------------------------------------

maintain any Eurodollar Advance or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Advance, then, by written
notice to the Borrower and to the Agent, such Lender may:

 

(i) declare that Eurodollar Advances, and conversions to or continuations of
Eurodollar Advances, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Borrowings shall, as to such Lender only, be deemed
a request for, or for conversion into or continuation of, Base Rate Borrowings,
unless such declaration shall be subsequently withdrawn; and

 

(ii) require that all outstanding Eurodollar Advances made by it be converted to
Base Rate Advances in which event all such Eurodollar Advances shall be
automatically converted to Base Rate Advances.

 

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Advances that would have been made by such
Lender or the converted Eurodollar Advances of such Lender shall instead be
applied to repay the Base Rate Advances made by such Lenders in lieu of, or
resulting from the conversion of, such Eurodollar Advances.

 

(c) Requirements of Law. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Advance
because of (i) any change, after the date hereof, in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of additional interest under Section 3.9) or (ii) other
circumstances affecting the London interbank Eurodollar market, then the
Borrower shall pay to such Lender promptly upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender may determine in its sole
discretion) as may be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder.

 

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.
Any conversions of Eurodollar Advances made pursuant to this Section 4.1 shall
subject the Borrower to the payments required by Section 4.3. This Section shall
survive termination of this Agreement and the other Credit Documents and payment
of the Advances and all other amounts payable hereunder.

 

SECTION 4.2. Capital Adequacy.

 

If any Lender has determined that the adoption or effectiveness, after the date
hereof, of any applicable law, rule or regulation regarding capital adequacy, or
any change therein (after the

 

28



--------------------------------------------------------------------------------

date hereof), or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or its
parent corporation) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s (or parent corporation’s) capital or assets as a consequence of
its commitments or obligations hereunder to a level below that which such Lender
(or its parent corporation) could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s (or
parent corporation’s) policies with respect to capital adequacy), then, upon
notice from such Lender, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction. Each
determination by any such Lender of amounts owing under this Section 4.2 shall,
absent manifest error, be conclusive and binding on the parties hereto. This
Section shall survive termination of this Agreement and the other Credit
Documents and payment of the Advances and all other amounts payable hereunder.

 

SECTION 4.3. Compensation.

 

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense that such Lender may sustain or incur as a consequence
of (i) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Advances after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (ii)
default by the Borrower in making any prepayment of a Eurodollar Advance after
the Borrower has given a notice thereof in accordance with the provisions of
this Agreement, (iii) the making of a prepayment of Eurodollar Advances on a day
that is not the last day of an Interest Period with respect thereto and (iv) the
payment, continuation or conversion of a Eurodollar Advance on a day that is not
the last day of the Interest Period applicable thereto or the failure to repay a
Eurodollar Advance when required by the terms of this Agreement. Such
indemnification may include an amount equal to (A) an amount of interest
calculated at the Eurodollar Rate that would have accrued on the amount in
question, for the period from the date of such prepayment or of such failure to
borrow, convert, continue or repay to the last day of the applicable Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Eurodollar Advances provided
for herein minus (B) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Advances and all other
amounts payable hereunder.

 

SECTION 4.4. Taxes.

 

(a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any court or governmental body, agency or other official, excluding taxes
measured by or imposed upon the net income of any Lender or its applicable
lending office, or

 

29



--------------------------------------------------------------------------------

any branch or affiliate thereof, and all franchise taxes, branch taxes, taxes on
doing business or taxes on the capital or net worth of any Lender or its
applicable lending office, or any branch or affiliate thereof, in each case
imposed in lieu of net income taxes (i) by the jurisdiction under the laws of
which such Lender, applicable lending office, branch or affiliate is organized
or is located, or in which its principal executive office is located, or any
nation within which such jurisdiction is located or any political subdivision
thereof or (ii) by reason of any connection between the jurisdiction imposing
such tax and such Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Lender having executed, delivered or
performed its obligations, or received payment under or enforced, this
Agreement. If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be
withheld from any amounts payable to an Agent or any Lender hereunder, (A) the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement and any promissory notes
issued pursuant to Section 3.10, provided, however, that the Borrower shall be
entitled to deduct and withhold any Non-Excluded Taxes and shall not be required
to increase any such amounts payable to any Lender that is not organized under
the laws of the United States of America or a state thereof if such Lender fails
to comply with the requirements of subsection (b) whenever any Non-Excluded
Taxes are payable by the Borrower, and (B) as promptly as possible after
requested, the Borrower shall send to the Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agent and any Lender for
any incremental Non-Excluded Taxes, interest or penalties that may become
payable by the Agent or any Lender as a result of any such failure. The
agreements in this Section 4.4 shall survive the termination of this Agreement
and the payment of the Borrowings and all other amounts payable hereunder.

 

(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

(i) (A) on or before the date of any payment by the Borrower under this
Agreement to such Lender, deliver to the Borrower and the Agent (x) two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and (y) an Internal
Revenue Service Form W-8 or W-9, or successor applicable form, as the case may
be, certifying that it is entitled to an exemption from United States backup
withholding tax;

 

(B) deliver to the Borrower and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and

 

30



--------------------------------------------------------------------------------

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Agent; or

 

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the Borrower
(for the benefit of the Borrower and the Agent) that it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) agree to
furnish to the Borrower, on or before the date of any payment by the Borrower,
with a copy to the Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments to be made under this Agreement (and to
deliver to the Borrower and the Agent two further copies of such form on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form and, if necessary,
obtain any extensions of time reasonably requested by the Borrower or the Agent
for filing and completing such forms), and (C) agree, to the extent legally
entitled to do so, upon reasonable request by the Borrower, to provide to the
Borrower (for the benefit of the Borrower and the Agent) such other forms as may
be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Agreement.

 

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such requirements.
Each Person that shall become a Lender or a participant of a Lender pursuant to
Section 11.3 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms, certifications and statements required pursuant to
this subsection (b); provided that in the case of a participant of a Lender, the
obligations of such participant of a Lender pursuant to this subsection (b)
shall be determined as if the participant of a Lender were a Lender except that
such participant of a Lender shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.

 

SECTION 4.5. Replacement of Lenders.

 

The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Advances to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4,
then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Agent under Section 11.3(b) and any
expense pursuant to Section 4) and in its sole discretion, require such Lender
to

 

31



--------------------------------------------------------------------------------

transfer and assign in whole (but not in part), without recourse (in accordance
with and subject to the terms and conditions of Section 11.3(b)), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee,
which shall assume such assigned obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority and (ii) the Borrower or such assignee shall have
paid to the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Advances
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4.

 

ARTICLE V

CONDITIONS PRECEDENT

 

SECTION 5.1. Conditions to the Initial Extension of Credit.

 

The obligations of the Lenders to make the initial Advances and of the Agent to
issue the initial Letter of Credit are subject to satisfaction (or waiver) of
the following conditions on or before the date of such Extension of Credit:

 

(a) Executed Credit Documents. The Agent shall have received (i) counterparts of
this Agreement, duly executed by the Agent, the Borrower and the Lenders and
(ii) a promissory note payable to each Lender that has requested one pursuant to
Section 3.10(d), duly executed by the Borrower.

 

(b) Termination of Revolving Credit Agreement. The Agent shall have received
evidence satisfactory to the Agent that the 364 Day Credit Agreement, dated as
of June 25, 2003, among the Borrower, the lenders party thereto, U.S. Bank
Capital Markets, as co-lead arranger, Citigroup Global Markets Inc., as co-lead
arranger, Bank One, NA, as co-documentation agent, M&I Marshall & Ilsley Bank,
as co-documentation agent, Wachovia Bank, National Association, as
co-documentation agent, Citibank, N.A., as syndication agent, and U.S. Bank, as
administrative agent, has been terminated and all obligations of the Borrower
thereunder have been paid in full.

 

(c) Corporate Documents. The Agent shall have received the following, in form
and substance satisfactory to the Agent, each dated the same date, except as
provided otherwise below:

 

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of such date.

 

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of such date.

 

32



--------------------------------------------------------------------------------

(iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of such date.

 

(iv) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure so to qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation and each other jurisdiction in
which the failure to pay such franchise taxes would have a Material Adverse
Effect, in each case, dated no earlier than 10 days before such date.

 

(v) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
such date.

 

(vi) Officer’s Certificates. The Agent shall have received a certificate or
certificates executed by the treasurer or assistant treasurer of the Borrower as
of such date stating that (i) the Borrower is in compliance with all existing
material financial obligations, (ii) no action, suit, investigation or
proceeding is pending or, to his knowledge, threatened in any court or before
any arbitrator or governmental instrumentality that purports to affect the
Borrower or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding would have or would be reasonably
expected to have a Material Adverse Effect and (iii) immediately after giving
effect to this Agreement, the other Credit Documents and all the transactions
contemplated therein to occur on such date, (A) no Default or Event of Default
shall have occurred and be continuing, (B) all representations and warranties
contained herein and in the other Credit Documents, are true and correct in all
material respects on and as of the date made, (C) the Borrower is in compliance
with the financial covenant set forth in Section 7.2 and (D) the Borrower is
Solvent.

 

(d) Opinion of Counsel. The Agent shall have received an opinion, or opinions,
from legal counsel to the Borrower addressed to the Agent and the Lenders and
dated as of the date hereof, in each case satisfactory in form and substance to
the Agent.

 

(e) Financial Statements. The Lenders and the Agent shall have received the
audited financial statements of the Borrower and its consolidated subsidiaries,
for the fiscal year ended December 31, 2003, including balance sheets and income
and cash flow statements, audited by independent public accountants of
recognized standing and prepared in accordance with GAAP, as well as the
Borrower’s Report on Form 10-Q filed with the Securities Exchange Commission for
the quarter ended March 31, 2004.

 

33



--------------------------------------------------------------------------------

(f) Fees and Expenses. The Borrower shall have paid all fees and expenses owed
by it to the Lenders, the Agent, including, without limitation, payment to the
Agent of the fees set forth in the Fee Letter.

 

(g) Litigation. Except as disclosed in the Borrower’s Annual Report on its Form
10-K for the year ended December 31, 2003 and in subsequent filings under the
Exchange Act made prior to the date of this Agreement, there shall not exist any
action, suit or investigation, nor shall any action, suit or investigation be
pending or threatened before any arbitrator or Governmental Authority that
materially adversely affects the Borrower or any transaction contemplated hereby
or the ability of the Borrower to perform its obligations under the Credit
Documents.

 

(h) Material Adverse Effect. No event or condition shall have occurred since the
date of the financial statements delivered pursuant to Section 5.1(e) above that
has had or would be likely to have a Material Adverse Effect.

 

(i) Patriot Act. The Agent shall have received all documentation and information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

(j) Other. The Agent and the Lenders shall have received such other documents,
instruments, agreements or information as reasonably requested by the Agent.

 

SECTION 5.2. Conditions to Each Extension of Credit.

 

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make any new Advance and the Agent shall not be
obligated to issue any Letter of Credit unless:

 

(a) Request. The Borrower shall have timely delivered, in the case of any new
Borrowing, a duly executed and completed Notice of Borrowing or Request for
Issuance, as applicable, in conformance with all the terms and conditions of
this Agreement.

 

(b) Representations and Warranties. The representations and warranties made by
the Borrower herein (other than, if the proceeds of such Advance shall be used
to repay commercial paper, the representation and warranty contained in Section
6.7, to the extent that such representation and warranty includes a Material
Adverse Effect of the type described in clause (i) of the definition thereof)
are true and correct in all material respects at and as if made as of the date
of the making of the Advance.

 

(c) No Default. No Default or Event of Default shall have occurred and be
continuing either prior to or after giving effect thereto.

 

(d) Availability. Immediately after giving effect to such Extension of Credit
(and the application of the proceeds thereof), the sum of the Outstanding
Credits shall not exceed the aggregate Commitments.

 

34



--------------------------------------------------------------------------------

The delivery of each Notice of Borrowing or Request for Issuance, as applicable,
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c) and (d) above.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to each Lender that:

 

SECTION 6.1. Organization and Good Standing.

 

The Borrower (i) is a corporation duly incorporated, validly existing and in
active status under the laws of the State of Wisconsin, (ii) is duly qualified
and in good standing as a foreign corporation authorized to do business in every
jurisdiction where the failure so to qualify would have a Material Adverse
Effect and (iii) has the requisite corporate power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.

 

SECTION 6.2. Due Authorization.

 

The Borrower (i) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Credit Documents and to incur
the obligations herein and therein provided for and (ii) is duly authorized to,
and has been authorized by all necessary corporate action to, execute, deliver
and perform this Agreement and the other Credit Documents.

 

SECTION 6.3. No Conflicts.

 

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (i) violate or conflict
with any provision of its organizational documents or bylaws, (ii) violate,
contravene or materially conflict with any law (including without limitation,
the Public Utility Holding Company Act of 1935, as amended), regulation
(including without limitation, Regulation U, Regulation X and any regulation
promulgated by the Federal Energy Regulatory Commission), order, writ, judgment,
injunction, decree or permit applicable to it, (iii) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound, the
violation of which could have a Material Adverse Effect or (iv) result in or
require the creation of any Lien upon or with respect to its properties.

 

SECTION 6.4. Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority (including, without
limitation, the Public Service Commission of Wisconsin pursuant to Chapter 201
of the Wisconsin Statutes) or third party is required in connection with the
execution, delivery or performance of this Agreement or any of the other Credit
Documents that has not been obtained. Until the Borrower has obtained a

 

35



--------------------------------------------------------------------------------

Long-Term PSCW Approval, all outstanding Extensions of Credit, together with all
other short term debt securities of the Borrower, do not exceed either (i) the
amount authorized by the PSCW Approval or (ii) the Borrowing Limit, whichever is
applicable.

 

SECTION 6.5. Enforceable Obligations.

 

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

SECTION 6.6. Financial Condition.

 

(a) The financial statements delivered to the Lenders pursuant to Section 5.1(e)
and pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3); and (ii) present fairly
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries as of such date and for such periods.

 

(b) Since December 31, 2003, there has been no sale, transfer or other
disposition by the Borrower of any material part of the business or property of
the Borrower, and no purchase or other acquisition by the Borrower of any
business or property (including any capital stock of any other Person) material
in relation to the financial condition of the Borrower, in each case, that, is
not (i) reflected in the most recent financial statements delivered to the
Lenders pursuant to Section 7.1 or in the notes thereto or (ii) otherwise
permitted by the terms of this Agreement and communicated to the Agent.

 

SECTION 6.7. No Material Change.

 

Since December 31, 2003, there has been no development or event relating to or
affecting the Borrower that has had or would be reasonably expected to have a
Material Adverse Effect.

 

SECTION 6.8. No Default.

 

The Borrower is not in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound,
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default presently exists and is
continuing.

 

SECTION 6.9. Indebtedness.

 

As of December 31, 2003, the Borrower had no Indebtedness except as disclosed in
the financial statements described in Section 5.1(e).

 

36



--------------------------------------------------------------------------------

 

SECTION 6.10. Litigation.

 

There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened that materially adversely affect the Borrower or any transaction
contemplated hereby or the ability of the Borrower to perform its obligations
under the Credit Documents.

 

SECTION 6.11. Taxes.

 

The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes that are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. As of the date of this
Agreement, the Borrower is not aware of any proposed tax assessments against it
that have had or would be reasonably expected to have a Material Adverse Effect.

 

SECTION 6.12. Compliance with Law.

 

The Borrower is in compliance with all material laws, rules, regulations, orders
and decrees applicable to it or to its properties.

 

SECTION 6.13. ERISA.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:

 

(a) During the five-year period prior to the date on which this representation
is made or deemed made (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably expected to occur,
with respect to any Plan, (ii) no “accumulated funding deficiency,” as such term
is defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan, (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws, and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

 

(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.

 

(c) The actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the

 

37



--------------------------------------------------------------------------------

current value of the assets of such Plan allocable to such accrued liabilities,
except as disclosed in the Borrower’s financial statements.

 

(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

 

(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan, which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(f) The present value (determined using actuarial and other assumptions that are
reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans that are welfare benefit plans (as defined in Section 3(1)
of ERISA), net of all assets under all such Plans allocable to such benefits,
are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.

 

(g) Each Plan that is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

 

SECTION 6.14. Use of Proceeds; Margin Stock.

 

The proceeds of the Extensions of Credit hereunder will be used solely for the
purposes specified in Section 7.9. None of such proceeds will be used (i) in
violation of Regulation U or Regulation X (A) for the purpose of purchasing or
carrying any “margin stock” as defined in Regulation U or Regulation X or (B)
for the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry “margin stock” or (ii) for the acquisition of
another Person unless the board of directors (or other comparable governing
body) or stockholders, as appropriate, of such Person has approved such
acquisition.

 

SECTION 6.15. Government Regulation.

 

The Borrower is a subsidiary of an exempt holding company under Section 3(a)(l)
of the Public Utility Holding Company Act of 1935 (as amended, the “Utility
Act”), and accordingly is exempt from the provisions of the Utility Act other
than with respect to certain acquisitions of securities of a public utility. The
Borrower is not an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or controlled by such a
company.

 

38



--------------------------------------------------------------------------------

 

SECTION 6.16. Solvency.

 

The Borrower is and, after the consummation of the transactions contemplated by
this Agreement, will be Solvent.

 

SECTION 6.17. Disclosure.

 

Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of the Borrower in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein,
taken as a whole, not misleading.

 

SECTION 6.18. Environmental Matters.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect: (i) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in compliance with all applicable
Environmental Laws, (ii) there is no violation of any Environmental Law with
respect to the Properties or the businesses operated by the Borrower (the
“Businesses”), and (iii) there are no conditions relating to the Businesses or
Properties that would reasonably be expected to give rise to a liability under
any applicable Environmental Laws.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until all Outstanding Credits and other amounts payable by the
Borrower hereunder have been paid in full and the Commitments hereunder shall
have terminated:

 

SECTION 7.1. Information Covenants.

 

The Borrower will furnish, or cause to be furnished, to the Agent:

 

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with a common stock equity statement that
includes retained earnings and a consolidated statement of cash flows for such
fiscal year, setting forth in comparative form figures for the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect. The Lenders
agree that delivery of the Borrower’s Form 10-K will meet the financial
information requirements of this subsection (a).

 

39



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter, in which case 120 days after the end thereof) a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal quarter, together with a related
consolidated statement of cash flows for such fiscal quarter in each case
setting forth in comparative form figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by the review letter required to be filed with the Borrower’s
quarterly reports on Form 10-Q pursuant to Section 10-01(d) of Regulation S-X,
if any, and a certificate of the treasurer or assistant treasurer of the
Borrower to the effect that such quarterly financial statements fairly present
in all material respects the financial condition of the Borrower and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments. The Lenders agree that the delivery of the
Borrower’s Form 10-Q will meet the financial information requirements of this
subsection (b).

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above (and within 60 days after the
end of the fourth fiscal quarter of the Borrower), a certificate of the
treasurer or assistant treasurer of the Borrower, substantially in the form of
Exhibit 7.1(c), (i) demonstrating compliance with the financial covenant
contained in Section 7.2 by calculation thereof as of the end of each such
fiscal period, (ii) stating that no Default or Event of Default has occurred and
is continuing, or if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and what action the
Borrower proposes to take with respect thereto and (iii) confirming the then
existing commercial paper ratings of the Borrower.

 

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower shall send to
its shareholders.

 

(e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Agent immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, (ii) the occurrence of any of the following with respect to the
Borrower: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower the claim of which is in excess of
$50,000,000 or that, if adversely determined, would have or be reasonably likely
to have a Material Adverse Effect or (B) the institution of any proceedings
against the Borrower with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation, or alleged violation of any
federal, state or local law, rule or regulation, the violation of which would
likely have a Material Adverse Effect, and (iii) any change in the Borrower’s
long-term senior unsecured debt rating, as determined by S&P and Moody’s, that
would result in a change in the Applicable Rating Level.

 

(f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrower will give written notice to the Agent and each of the Lenders
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any

 

40



--------------------------------------------------------------------------------

Reportable Event, that constitutes, or would be reasonably expected to lead to,
a Termination Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Borrower or any of their ERISA Affiliates, or of a determination
that any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts that the
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that would be reasonably
expected to have a Material Adverse Effect; together with a description of any
such event or condition or a copy of any such notice and a statement by an
officer of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by the Borrower with respect thereto. Promptly upon
request, the Borrower shall furnish the Agent and each of the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan-year” (within the meaning of
Section 3(39) of ERISA).

 

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Agent or the Required Lenders may reasonably request.

 

SECTION 7.2. Total Funded Debt to Capitalization.

 

The ratio of (i) Total Funded Debt to (ii) Capitalization shall at all times be
less than or equal to .65 to 1.0. In making the preceding calculation, the
following shall be excluded: (A) Indebtedness incurred by the Borrower or any
Subsidiary in connection with the issuance of Environmental Trust Bonds and (B)
variable interest entities whose financial statements are consolidated with
those of the Borrower and its Subsidiaries solely because of Financial
Accounting Standards Board Interpretation 46R, Consolidation of Variable
Interest Entities (revised December 2003).

 

SECTION 7.3. Preservation of Existence and Franchises.

 

The Borrower will do all things necessary to preserve and keep in full force and
effect its existence, and material rights, franchises and authority.

 

SECTION 7.4. Books and Records.

 

Subject to Section 1.3, the Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

 

41



--------------------------------------------------------------------------------

 

SECTION 7.5. Compliance with Law.

 

The Borrower will comply with all laws, rules, regulations and orders, and all
applicable restrictions imposed by all Governmental Authorities, applicable to
it and its property, if the failure to comply would have or be reasonably
expected to have a Material Adverse Effect.

 

SECTION 7.6. Payment of Taxes and Other Indebtedness.

 

The Borrower will pay, settle or discharge (i) all material taxes, assessments
and governmental charges or levies imposed upon it, or upon its income or
profits, or upon any of its properties, before they shall become delinquent,
(ii) all lawful claims (including claims for labor, materials and supplies)
which, if unpaid, might give rise to a Lien upon any of its properties, and
(iii) all of its other Indebtedness as it shall become due (to the extent such
repayment is not otherwise prohibited by this Agreement); provided, however,
that the Borrower shall not be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness that is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (A) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (B) would have or reasonably be expected to have a Material Adverse
Effect.

 

SECTION 7.7. Insurance.

 

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.

 

SECTION 7.8. Performance of Obligations.

 

The Borrower will perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound and
that pertain to Indebtedness in excess of $50,000,000.

 

SECTION 7.9. Use of Proceeds.

 

The proceeds of the Extensions of Credit may be used solely for general
corporate purposes; provided that proceeds of the Extensions of Credit may not
be used to acquire another Person unless the board of directors (or other
comparable body) or shareholders, as appropriate, of such Person has approved
such acquisition.

 

SECTION 7.10. Audits/Inspections.

 

Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Agent, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
the Borrower’s property, including its books and records, its accounts
receivable and inventory, the Borrower’s facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record

 

42



--------------------------------------------------------------------------------

any information such representative obtains and shall permit the Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Borrower.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until all Outstanding Credits and other amounts payable by the
Borrower hereunder have been paid in full and the Commitments shall have
terminated:

 

SECTION 8.1. Nature of Business.

 

The Borrower will not alter in any material respect the character of its
business from that conducted as of the date of this Agreement; provided that the
foregoing shall not prevent the disposition of assets, business or operations
permitted by Section 8.3 below so long as the Borrower shall have complied with
all other terms and conditions of this Agreement.

 

SECTION 8.2. Consolidation and Merger.

 

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that a Person may be merged or consolidated with or into
the Borrower; so long as (i) the Borrower shall be the continuing or surviving
corporation or, if the Borrower is not the continuing or surviving corporation,
the continuing or surviving corporation is Wisconsin Electric Power Company,
which shall expressly assume the Borrower’s obligations under this Agreement and
the other Credit Documents and (ii) immediately before and after such merger or
consolidation there does not exist a Default or an Event of Default.

 

SECTION 8.3. Sale or Lease of Assets.

 

Within any twelve month period, the Borrower will not, and will not permit its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of assets,
business or operations with a fair market value in excess of twenty-five percent
of Total Assets, as calculated as of the end of the most recent fiscal quarter;
provided that any sale of “environmental control property” (as defined in
Section 196.027(1)(h) of the Wisconsin Statutes) in connection with the issuance
of Environmental Trust Bonds shall be excluded from the calculation of the
foregoing covenant.

 

SECTION 8.4. Arm’s-Length Transactions.

 

The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any officer or director
other than on terms and conditions substantially as favorable to the Borrower as
would be obtainable in a comparable arm’s-length transaction with a Person other
than an officer or director.

 

43



--------------------------------------------------------------------------------

 

SECTION 8.5. Fiscal Year.

 

The Borrower will not change its fiscal year (i) without prior written
notification to the Lenders and (ii) if such change would materially affect the
Lenders’ ability to read and interpret the financial statements delivered
pursuant to Section 7.1 or calculate the financial covenant in Section 7.2.

 

SECTION 8.6. Liens.

 

The Borrower will not contract, create, incur, assume or permit to exist any
Lien with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.1. Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment. The Borrower shall (i) default in the payment when due of any
principal of any of the Extensions of Credit or (ii) default, and such default
shall continue for three or more Business Days, in the payment when due of any
interest on the Extensions of Credit or of any fees or other amounts owing
hereunder, under any of the other Credit Documents or in connection herewith.

 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

 

(c) Covenants. The Borrower shall:

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 2.8(c), 7.2, 8.2, 8.3 or 8.6; or

 

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 7.1, 7.3, 7.4, 7.5, 7.10, 8.1, 8.4 or 8.5 and
such default shall continue unremedied for a period of five Business Days after
the earlier of the Borrower becoming aware of such default or notice thereof
given by the Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii)) contained in this Agreement or any other Credit Document and such
default shall continue unremedied for a period of at least 30 days after the
earlier of the Borrower becoming aware of such default or notice thereof given
by the Agent.

 

44



--------------------------------------------------------------------------------

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby.

 

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower: (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs; (ii) an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect is commenced against
the Borrower and such petition remains unstayed and in effect for a period of 60
consecutive days; (iii) the Borrower shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower shall
admit in writing its inability to pay its debts generally as they become due or
any action shall be taken by such Person in furtherance of any of the aforesaid
purposes.

 

(f) Defaults Under Other Agreements.

 

(i) The Borrower shall default in the due performance or observance (beyond the
applicable grace period with respect thereto) of any material obligation or
condition of any contract or lease to which it is a party, if such default
constitutes or would reasonably be expected to constitute a Material Adverse
Effect.

 

(ii) With respect to any Indebtedness in excess of $50,000,000 (other than
Indebtedness outstanding under this Agreement) of the Borrower (i) the Borrower
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (B) default
(after giving effect to any applicable grace period) in the observance or
performance relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit, the holder of the holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
any such Indebtedness to become due prior to its stated maturity; or (ii) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment prior to the stated
maturity thereof; or (iii) any such Indebtedness shall mature and remain unpaid.

 

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower involving a liability of $50,000,000 or more, in the
aggregate (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage), and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period

 

45



--------------------------------------------------------------------------------

ending on the first to occur of (i) the last day on which such judgment, order
or decree becomes final and unappealable and, where applicable, with the status
of a judicial lien or (ii) 60 days; provided that if such judgment, order or
decree provides for periodic payments over time then the Borrower shall have a
grace period of 30 days with respect to each such periodic payment.

 

(h) ERISA. The occurrence of any of the following events or conditions if any of
the same would be reasonably expected to have a Material Adverse Effect: (A) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (B) a Termination Event
shall occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (C) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in (i) the termination of such Plan for
purposes of Title IV of ERISA, or (ii) the Borrower or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur that would be reasonably expected
to subject the Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(i) Change of Control. The occurrence of any Change of Control.

 

SECTION 9.2. Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder) the Agent may, and shall, upon the request
and direction of the Required Lenders, by written notice to the Borrower take
any of the following actions without prejudice to the rights of the Agent or any
Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

 

(a) Termination of the Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.

 

(b) Acceleration of Advances. Declare the unpaid amount of all Advances and all
other amounts payable by the Borrower hereunder to be due whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
of set-off.

 

(d) Cash Collateralization of LC Outstandings. Notwithstanding anything to the
contrary contained herein, no notice given or declaration made by the Agent
pursuant to this

 

46



--------------------------------------------------------------------------------

Article IX shall affect (i) the obligation of the Agent to make any payment
under any Letter of Credit in accordance with the terms of such Letter of Credit
or (ii) the obligations of each Lender in respect of each such Letter of Credit;
provided, however, that if an Event of Default has occurred and is continuing,
the Agent shall at the request, or may with the consent, of the Required
Lenders, upon notice to the Borrower, require the Borrower to deposit with the
Agent an amount in the cash collateral account (the “Cash Collateral Account”)
described below equal to the LC Outstandings on such date. Such Cash Collateral
Account shall at all times be free and clear of all rights or claims of third
parties. The Cash Collateral Account shall be maintained with the Agent in the
name of, and under the sole dominion and control of, the Agent, and amounts
deposited in the Cash Collateral Account shall bear interest at a rate equal to
the rate generally offered by the Agent for deposits equal to the amount
deposited by the Borrower in the Cash Collateral Account, for a term to be
determined by the Agent, in its sole discretion. The Borrower hereby grants to
the Agent for the benefit of the Agent and the Lenders a Lien in and hereby
assigns to the Agent for the benefit of the Agent and the Lenders all of its
right, title and interest in, the Cash Collateral Account and all funds from
time to time on deposit therein to secure its reimbursement obligations in
respect of Letters of Credit. If any drawings then outstanding or thereafter
made are not reimbursed in full immediately upon demand or, in the case of
subsequent drawings, upon being made, then, in any such event, the Agent may
apply the amounts then on deposit in the Cash Collateral Account, toward the
payment in full of any of the obligations as and when such obligations shall
become due and payable. Upon payment in full, after the termination of the
Letters of Credit, of all such obligations, the Agent will repay and reassign to
the Borrower any cash then in the Cash Collateral Account and the Lien of the
Agent on the Cash Collateral Account and the funds therein shall automatically
terminate. In addition, at any time the Borrower is required under Section
2.8(c) or 3.2(b) to cash collateralize any of the LC Outstandings, the Borrower
shall deposit such amount in the Cash Collateral Account. If, at any time no
Event of Default has occurred and is continuing and the cash on deposit in the
Cash Collateral Account shall exceed the LC Outstandings, then the Agent will
repay and reassign to the Borrower cash in an amount equal to such excess, and
the Lien of the Agent on such cash shall automatically terminate.

 

(e) Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Advances, all accrued interest in respect thereof, all accrued and unpaid fees
and other indebtedness or obligations owing to the Lenders and the Agent
hereunder shall immediately become due and payable without the giving of any
notice or other action by the Agent or the Lenders.

 

(f) Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.

 

SECTION 9.3. Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement, after the occurrence of
an Event of Default, all amounts collected or received by the Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;

 

47



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;

 

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

 

FOURTH, to the payment or cash collateralization, as applicable, of the
Outstanding Credits, pro rata as set forth below;

 

FIFTH, to all other obligations that shall have become due and payable under the
Credit Documents and not repaid pursuant to clauses “FIRST” through “THIRD”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then Outstanding Credits
held by such Lender bears to the aggregate then outstanding Advances of amounts
available to be applied.

 

ARTICLE X

AGENCY PROVISIONS

 

SECTION 10.1. Appointment.

 

Each Lender hereby designates and appoints U.S. Bank as agent of such Lender to
act as specified herein and the other Credit Documents, and each such Lender
hereby authorizes the Agent, as the agent for such Lender, to take such action
on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated by the terms hereof and of the other Credit Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Credit Documents,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein and therein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Credit
Documents, or shall otherwise exist against the Agent. The provisions of this
Section are solely for the benefit of the Agent, the Lenders and the Borrower
shall not have any rights as a third party beneficiary of the provisions hereof.
In performing its functions and duties under this Agreement and the other Credit
Documents, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower.

 

48



--------------------------------------------------------------------------------

 

SECTION 10.2. Delegation of Duties.

 

The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 10.3. Exculpatory Provisions.

 

Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person’s own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement, or any of the
other Credit Documents or for any representations, warranties, recitals or
statements made herein or therein or made by the Borrower in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Agent to the Lenders or by or on behalf of the Borrower
to the Agent or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Advances or of the existence or possible existence of any Default or Event
of Default or to inspect the properties, books or records of the Borrower. The
Agent is not a trustee for the Lenders and owes no fiduciary duty to the
Lenders.

 

SECTION 10.4. Reliance on Communications.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower, independent accountants and other experts
selected by the Agent with reasonable care). The Agent may deem and treat the
Lenders as the owner of its interests hereunder for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Agent in accordance with Section 11.3(b). The Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or under any of the other Credit Documents unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in

 

49



--------------------------------------------------------------------------------

refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).

 

SECTION 10.5. Notice of Default.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Lender or the Borrower referring to the Credit Document, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders. The Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

 

SECTION 10.6. Non-Reliance on Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to make its Extensions of Credit hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower that may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

SECTION 10.7. Indemnification.

 

Each Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to its Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including without limitation at any time
following the payment in full of the Advances and the other obligations of the
Borrower

 

50



--------------------------------------------------------------------------------

hereunder) be imposed on, incurred by or asserted against the Agent in its
capacity as such in any way relating to or arising out of this Agreement or the
other Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent. If any indemnity furnished to the Agent for any purpose
shall, in the opinion of the Agent, be insufficient or become impaired, the
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 10.7 shall survive the payment of the Advances and
all other amounts payable hereunder.

 

SECTION 10.8. Agent in Its Individual Capacity.

 

The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though the Agent were not Agent hereunder. With respect to the
Advances made and all obligations of the Borrower owing to the Agent, the Agent
in its individual capacity shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though they were not Agent,
and the terms “Lender” and “Lenders” shall include U.S. Bank in its individual
capacity.

 

SECTION 10.9. Successor Agent.

 

The Agent may, and at the request of the Required Lenders shall, resign as the
Agent upon 30 days notice to the Lenders. If the Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be approved by the Borrower
so long as no Event of Default has occurred and is continuing. If no successor
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent, and the term “Agent” shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 10 and Section 11.5 shall inure to its
benefit as to any actions taken or omitted to be taken, by it while it was the
Agent under this Agreement. If no successor agent has accepted appointment as
the Agent by the date that is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

51



--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

 

SECTION 11.1. Notices.

 

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device), (iii)
the Business Day following the day on which the same has been delivered prepaid
to a reputable national overnight air courier service, or (iv) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties at the
address or telecopy numbers set forth on Schedule II, or at such other address
as such party may specify by written notice to the other parties hereto.

 

SECTION 11.2. Right of Set-Off.

 

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder or under the other Credit Documents or otherwise, irrespective
of whether the Agent or the Lenders shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of such Lender subsequent thereto. The Borrower
hereby agrees that any Person purchasing a participation in the Advances and the
Commitments hereunder pursuant to Section 11.3(c) may exercise all rights of
set-off with respect to its participation interest as fully as if such Person
were a Lender hereunder.

 

SECTION 11.3. Benefit of Agreement.

 

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided the Borrower may not assign and transfer any of its
interests without the prior written consent of the Lenders and the Agent; and
provided, further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.

 

(b) Assignments. Each Lender may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Advances and its Commitment); provided,
however, that:

 

(i) each such assignment shall be to an Eligible Assignee;

 

52



--------------------------------------------------------------------------------

(ii) except in the case of an assignment to another Lender, an Approved Fund of
any Lender or an Affiliate of any Lender, or an assignment of all of a Lender’s
rights and obligations under this Agreement, any such partial assignment shall
be in an amount at least equal to $5,000,000 (or, if less, the remaining amount
of the Commitment being assigned by such Lender) and an integral multiple of
$1,000,000 in excess thereof;

 

(iii) each such assignment by a Lender shall be of a constant and not varying,
percentage of all of its rights and obligations under this Agreement; and

 

(iv) the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment Agreement together with a processing fee (other
than in connection with any assignment to a Lender, an Approved Fund of any
Lender or an Affiliate of such Lender) from the assignor of $3,500.

 

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this subsection (b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new promissory notes evidencing Advances are issued to the
assignor and the assignee. If the assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall deliver to the
Borrower and the Agent certification as to exemption from deduction or
withholding of taxes in accordance with Section 4.4.

 

By executing and delivering an Assignment Agreement in accordance with this
subsection (b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender represents and warrants that it is
legally authorized to enter into such Assignment Agreement and it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim created by such assigning Lender and the assignee warrants
that it is an Eligible Assignee; (B) except as set forth in clause (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto or the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement, any of the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto; (C) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment Agreement; (D) such assignee confirms that it has received a copy of
this Agreement, the other Credit Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment Agreement; (E) such assignee will
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this

 

53



--------------------------------------------------------------------------------

Agreement and the other Credit Documents; (F) such assignee appoints and
authorizes the Agent to take such action on its behalf and to exercise such
powers under this Agreement or any other Credit Document as are delegated to the
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations that by the terms of this
Agreement and the other Credit Documents are required to be performed by it as a
Lender.

 

(c) Register. The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Acceptance. Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with and payment of the processing fee, the Agent
shall, if such Assignment Agreement has been completed and is in substantially
the form of Exhibit D hereto, (i) accept such Assignment Agreement, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the parties thereto.

 

(e) Participations. Each Lender may sell participations to one or more Persons
in all or a portion of its rights, obligations or rights and obligations under
the Credit Documents (including all or a portion of its Commitment and its
Advances); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 4.1 through 4.4, inclusive, and the right of
set-off contained in Section 11.2, and (iv) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and to approve
any amendment, modification, or waiver of any provision of this Agreement (other
than amendments, modifications, or waivers decreasing the amount of principal of
or the rate at which interest is payable on such Advances, extending any
principal payment date or date fixed for the payment of interest on such
Advances, or extending its Commitment).

 

(f) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Agreement:

 

(i) any Lender may at any time, without the consent of the Borrower or the
Agent, assign all or any portion of its rights under the Credit Documents to any
Federal Reserve Bank as security. No such assignment shall release the assigning
Lender from its obligations hereunder;

 

(ii) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) of such Granting Lender identified as such in writing from
time to

 

54



--------------------------------------------------------------------------------

time by the Granting Lender to the Agent and the Borrower, the option to provide
to the Borrower all or any part of any Extension of Credit that such Granting
Lender would otherwise be obligated to make to such Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
such SPC to make any Extension of Credit, (ii) if such SPC elects not to
exercise such option or otherwise fails to provide all or any part of such
Extension of Credit, the Granting Lender shall be obligated to make such
Extension of Credit pursuant to the terms hereof and (iii) no SPC or Granting
Lender shall be entitled to receive any greater amount pursuant to Section
4.1(c) or 4.4 than the Granting Lender would have been entitled to receive had
the Granting Lender not otherwise granted such SPC the option to provide any
Extension of Credit to the Borrower. The making of an Extension of Credit by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Extension of Credit were made by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would
otherwise be liable so long as, and to the extent that, the related Granting
Lender provides such indemnity or makes such payment. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against or join any other
person in instituting against such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the Agent and each Lender
against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be incurred by or asserted against the Borrower, the Agent
or such Lender, as the case may be, in any way relating to or arising as a
consequence of any such forbearance or delay in the initiation of any such
proceeding against its SPC. Each party hereto hereby acknowledges and agrees
that no SPC shall have the rights of a Lender hereunder, such rights being
retained by the applicable Granting Lender. Accordingly, and without limiting
the foregoing, each party hereby further acknowledges and agrees that no SPC
shall have any voting rights hereunder and that the voting rights attributable
to any Extension of Credit made by an SPC shall be exercised only by the
relevant Granting Lender and that each Granting Lender shall serve as the
administrative agent and attorney-in-fact for its SPC and shall on behalf of its
SPC receive any and all payments made for the benefit of such SPC and take all
actions hereunder to the extent, if any, such SPC shall have any rights
hereunder. In addition, notwithstanding anything to the contrary contained in
this Agreement, any SPC may (i) with notice to, but without the prior written
consent of any other party hereto, assign all or a portion of its interest in
any Extension of Credit to the Granting Lender and (ii) disclose on a
confidential basis any information relating to its Extensions of Credit to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Extension of Credit is being funded by an SPC at the time of such
amendment; and

 

55



--------------------------------------------------------------------------------

(iii) any Lender at any time may assign all or any portion of its rights and
obligations under this Agreement to any Affiliate or Approved Fund of such
Lender, provided such assignment does not result in the incurrence of any
increased payment obligations by any Borrower under Section 4.2 or 4.4. Upon
execution, delivery, and acceptance of such Assignment Agreement, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. If the assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Agent certification as to exemption
from deduction or withholding of taxes in accordance with Section 4.4.

 

(g) Information. Any Lender may furnish any information concerning the Borrower
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) or to any party that such
Lender has engaged or proposes to engage in any swap, securitization or
derivative transaction involving any of such Lender’s rights or obligations
hereunder.

 

SECTION 11.4. No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies that the Agent or any
Lender would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agent or the
Lenders to any other or further action in any circumstances without notice or
demand.

 

SECTION 11.5. Payment of Expenses, etc.

 

The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent in connection with (A) the negotiation, preparation, execution and
delivery and administration of this Agreement and the other Credit Documents and
the documents and instruments referred to therein (including, without
limitation, legal fees of the Agent) and (B) any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Borrower under this Agreement;
(ii) pay all reasonable out-of-pocket costs and expenses of the Agent and the
Lenders in connection with (A) enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation, in
connection with any such enforcement, the reasonable fees and disbursements of
counsel for the Agent and each of the Lenders) and (B) any bankruptcy or
insolvency proceeding of the Borrower; and (iii) indemnify the Agent and each
Lender, its affiliates, officers, directors, employees, advisors and agents from
and hold each of them

 

56



--------------------------------------------------------------------------------

harmless against any and all losses, liabilities, claims, damages or expenses
incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of, any investigation, litigation or other proceeding (whether
or not the Agent or any Lender is a party thereto) related to the entering into
and/or performance of any Credit Document or the use of proceeds of any
Extension of Credit hereunder or the consummation of any other transactions
contemplated in any Credit Document, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified). Such expenses shall be reimbursed by the Borrower upon
presentation of a statement of account.

 

SECTION 11.6. Amendments, Waivers and Consents.

 

Neither this Agreement, nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Required Lenders and the Borrower, affect the rights or duties of the
Agent under this Agreement or any other Credit Document, and provided further,
that no such amendment, change, waiver, discharge or termination shall without
the consent of each Lender affected thereby:

 

(a) extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal, except as provided in Section 2.7;

 

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder;

 

(c) reduce or waive the principal amount of any Advance;

 

(d) increase or extend the Commitment (it being understood and agreed that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of any Commitment of any Lender);

 

(e) release the Borrower from its obligations under the Credit Documents;

 

(f) amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;

 

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

 

(h) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents.

 

Notwithstanding the foregoing, this Agreement may be amended and restated
without the consent of any Lender or the Agent if, upon giving effect to such
amendment and restatement,

 

57



--------------------------------------------------------------------------------

such Lender or the Agent, as the case may be, shall no longer be a party to this
Agreement (as so amended and restated) or have any Commitment or other
obligation hereunder and shall have been paid in full all amounts payable
hereunder to such Lender or the Agent, as the case may be. No provision of
Section 10 may be amended or modified without the consent of the Agent.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Extensions of
Credit, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.

 

SECTION 11.7. Counterparts/Telecopy.

 

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.

 

SECTION 11.8. Headings.

 

The headings of the Sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

SECTION 11.9. Defaulting Lender.

 

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

 

SECTION 11.10. Disclosure.

 

Notwithstanding anything herein to the contrary, the Agent and each Lender (and
each officer, director, employee, agent and advisor of each such Person) may
disclose to any and all other Persons, without limitation of any kind, the “tax
treatment” and “tax structure” (in each case within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such “tax treatment” and “tax structure”.
For the avoidance of doubt, no disclosure to any Person is permitted to the
extent such exposure does not relate to such “tax treatment” or “tax structure”.
The foregoing is intended to comply with the presumption set forth in Treasury
Regulation Section 1.6011-4(b)(3)(iii) and should be interpreted in a manner
consistent with such regulation.

 

SECTION 11.11. Survival of Indemnification and Representations and Warranties.

 

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Agreement, the making of
Extensions of Credit and the

 

58



--------------------------------------------------------------------------------

repayment of the Borrowings and other obligations and the termination of the
Commitments hereunder.

 

SECTION 11.12. Governing Law; Venue.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Agreement or any other
Credit Document may be brought in the courts of the State of New York, or of the
United States for the Southern District of New York, and, by execution and
delivery of this Agreement, all parties hereto hereby irrevocably accept for
themselves and in respect of their property, generally and unconditionally, the
jurisdiction of such courts. All parties hereto further irrevocably consent to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to each at the address for notices pursuant to Section
11.1, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of a Lender to serve process in any other manner
permitted by law or to commence legal proceedings or to otherwise proceed
against the Borrower in any other jurisdiction.

 

(b) All parties hereto hereby irrevocably waive any objection that each may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in subsection (i) hereof and
hereby further irrevocably waive and agree not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

SECTION 11.13. Waiver of Jury Trial; Waiver of Consequential Damages.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE BORROWER AGREES NOT TO ASSERT ANY CLAIM
AGAINST THE AGENT, ANY LENDER, ANY OF THEIR SUBSIDIARIES, AFFILIATES, OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
ARISING OUT OF OR OTHERWISE RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN.

 

SECTION 11.14. Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 

59



--------------------------------------------------------------------------------

 

SECTION 11.15. Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

SECTION 11.16. Assurances.

 

The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are necessary to carry out the intent of
this Agreement and the other Credit Documents.

 

SECTION 11.17. Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WISCONSIN ELECTRIC POWER COMPANY, as Borrower By   /s/    JEFFREY P.
WEST             Jeffrey P. West     Treasurer

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Lender By   /s/    SANDRA J.
HARTAY        

Name:

  Sandra J. Hartay

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-2



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By   /s/    FRANCIS J. DELANEY        

Name:

  Francis J. DeLaney

Title:

  Managing Director By   /s/    ANDREW S. PLATT        

Name:

  Andrew S. Platt

Title:

  Director

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-3



--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Lender By   /s/    JAMES P. SURLESS        

Name:

  James P. Surless

Title:

  Vice President By   /s/    LAURA ANNE RAFFA        

Name:

  Laura Anne Raffa

Title:

  Executive Vice President & Corporate Manager

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-4



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender By   /s/    JOHN V. YANCEY        

Name:

  John V. Yancey

Title:

  Senior Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-5



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD. CHICAGO BRANCH, as a Lender By  
/s/    SHINICHIRO MUNECHIKA        

Name:

  Shinichiro Munechika

Title:

  Deputy General Manager

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-6



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By   /s/    SYDNEY G. DENNIS        

Name:

  Sydney G. Dennis

Title:

  Director

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-7



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By   /s/    ANITA J. BRICKELL        

Name:

  Anita J. Brickell

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as a Lender By   /s/    MIKE DEFORGE        

Name:

  Mike DeForge

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-9



--------------------------------------------------------------------------------

KBC BANK N.V., as a Lender By   /s/    JEAN-PIERRE DIELS        

Name:

  Jean-Pierre Diels

Title:

  First Vice President By   /s/    ERIC RASKIN        

Name:

  Eric Raskin

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-10



--------------------------------------------------------------------------------

LASALLE BANK, NATIONAL ASSOCIATION, as a Lender By   /s/    MATTHEW D.
RODGERS        

Name:

  Matthew D. Rodgers

Title:

  Loan Officer

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-11



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB, as a Lender By   /s/    GARY T. TAYLOR        

Name:

  Gary T. Taylor

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-12



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK, as a Lender By   /s/    LEO D. FREEMAN        

Name:

  Leo D. Freeman

Title:

  Vice President By   /s/    JAMES R. MILLER        

Name:

  James R. Miller

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-13



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By   /s/    MARK GRONICH        

Name:

  Mark Gronich

Title:

  Senior Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-14



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By   /s/    DANIEL TWENGE        

Name:

  Daniel Twenge

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-15



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By   /s/    KATHLEEN D. SCHURR        

Name:

  Kathleen D. Schurr

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-16



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, New York Branch, as a Lender By   /s/    G. WAYNE
HOSANG        

Name:

  G. Wayne Hosang

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-17



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, New York Branch, as a Lender By  
/s/    WILLIAM M. GINN        

Name:

  William M. Ginn

Title:

  General Manager

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-18



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By   /s/    SEAN ROCHE        

Name:

  Sean Roche

Title:

  Vice President

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-19



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By   /s/    BARBARA EZELL-MCMICHAEL        

Name:

  Barbara Ezell-McMichael

Title:

 

Associate Director

Banking Products Services US

By   /s/    WINSLOWE OGBOURNE        

Name:

  Winslowe Ogbourne    

Associate Director

Banking Products Services US

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-20



--------------------------------------------------------------------------------

 

[INTENTIONALLY OMITTED]

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-21



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By   /s/    LAWRENCE P.
SULLIVAN        

Name:

  Lawrence P. Sullivan

Title:

  Director

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-22



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation), as a Lender By   /s/    JENNIFER M. HILL        

Name:

  Jennifer M. Hill

Title:

  CFO

 

Signature Page to Wisconsin Electric Power Company Credit Agreement

 

S-23



--------------------------------------------------------------------------------

 

SCHEDULE I

 

COMMITMENT PERCENTAGES

 

Lender

--------------------------------------------------------------------------------

   Commitment Percentage


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

BNP Paribas

   0.50000000000    $ 12,500,000

Bank Hapoalim B.M.

   0.27500000000    $ 6,875,000

The Bank of New York

   0.50000000000    $ 12,500,000

The Bank of Tokyo-Mitsubishi

   0.50000000000    $ 12,500,000

Barclays Bank PLC

   0.50000000000    $ 12,500,000

Citibank, N.A.

   0.67500000000    $ 16,875,000

JPMorgan Chase Bank

   0.67500000000    $ 16,875,000

KBC N.V.

   0.27500000000    $ 6,875,000

LaSalle Bank, National Association

   0.50000000000    $ 12,500,000

Lehman

   0.57500000000    $ 14,375,000

M&I Marshall & Ilsley Bank

   0.50000000000    $ 12,500,000

Mizuho Bank

   0.27500000000    $ 6,875,000

Morgan Stanley Bank

   0.50000000000    $ 12,500,000

Northern Trust Company

   0.27500000000    $ 6,875,000

SG Cowen

   0.27500000000    $ 6,875,000

Sumitomo Mitsui Banking Corporation

   0.50000000000    $ 12,500,000

SunTrust Bank

   0.27500000000    $ 6,875,000

UBS Loan Finance LLC

   0.50000000000    $ 12,500,000

U.S. Bank National Association

   0.67500000000    $ 16,875,000

Wachovia Bank, National Association

   0.67500000000    $ 16,875,000

William Street Funding Corporation

   0.57500000000    $ 14,375,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   100    $ 250,000,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

SCHEDULE II

 

ADDRESSES FOR NOTICES

 

[The information contained in this schedule has been omitted as it contains
personal contact information.]

 



--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Notice of Borrowing

 

To: U.S. Bank National Association, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Electric Power Company (the “Borrower”), the lenders party thereto and
U.S. Bank National Association, as agent.

 

DATE:                         , 200  

 

1. This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

2. Please be advised that the Borrower is requesting a Borrowing in the amount
of $                     to be funded on                     ,              at
the interest rate option set forth in paragraph 3 below.

 

3. The interest rate option applicable to the requested Borrowing shall be equal
to:

 

  A. the Base Rate

 

  B. the Eurodollar Rate for an Interest Period of:

 

                     one month

                     two months

                     three months

                     six months

 

4. On the date of the requested Borrowing, immediately after giving effect to
the funding and the application thereof, the aggregate amount of Advances
outstanding will be $                    , which is less than or equal to the
aggregate Commitments.

 

5. On and as of the date of the requested Borrowing, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document are true and correct in
all material respects except to the extent they expressly relate to an earlier
date.

 

6. No Default or Event of Default has occurred and is continuing or will be
caused by giving effect to this Notice of Borrowing.

 



--------------------------------------------------------------------------------

WISCONSIN ELECTRIC POWER COMPANY By        

Name:

   

Title:

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Notice of Continuation/Conversion

 

To: U.S. Bank National Association, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Electric Power Company (the “Borrower”), the lenders party thereto and
U.S. Bank National Association, as agent.

 

DATE:                    , 200  

 

1. This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

2. Please be advised that the Borrower is requesting that a portion of the
current outstanding Advances, in the amount of $                    , be
continued or converted at the interest rate option set forth in paragraph 3
below.

 

3. The interest rate option applicable to the continuation or conversion of all
or part of the existing Advances shall be equal to:

 

  A. the Base Rate

 

  B. the Eurodollar Rate for an Interest Period of

 

                     one month

                     two months

                     three months

                     six months

 

4. Subsequent to the continuation or conversion of the Advances, as requested
herein, the aggregate amount of Advances outstanding will be $        , which is
less than or equal to the aggregate Commitments.

 



--------------------------------------------------------------------------------

5. No Default or Event of Default has occurred and is continuing or would be
caused by giving effect to this Notice of Continuation/Conversion.

 

WISCONSIN ELECTRIC POWER COMPANY By        

Name:

   

Title:

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Officer’s Certificate

 

To: U.S. Bank National Association, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Electric Power Company (the “Borrower”), the lenders party thereto and
U.S. Bank National Association, as agent.

 

DATE:                    , 200  

 

Pursuant to the terms of the Credit Agreement, I,
                                                  [Chief Financial
Officer/Treasurer/Assistant Treasurer] of Wisconsin Electric Power Company
hereby certify that, as of the fiscal quarter ending                     ,
        , the statements below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the Credit
Agreement):

 

A. Attached hereto as Schedule I are (x) calculations (calculated as of the date
of the financial statements referred to in paragraph C. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement and (y) Borrower’s long-term senior unsecured debt
ratings as of the date hereof.

 

B. No Default or Event of Default under the Credit Agreement has occurred and is
continuing, except as indicated on a separate page attached hereto, together
with an explanation of the action taken or proposed to be taken by the Borrower
with respect thereto.

 

C. The quarterly/annual financial statements for the fiscal quarter/year ended
                , which accompany this certificate, fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments.

 

[NAME OF OFFICER]

By         [Chief Financial Officer/Treasurer/Assistant Treasurer]

 



--------------------------------------------------------------------------------

 

SCHEDULE I

to EXHIBIT C

 

Total Funded Debt to Capitalization Ratio

 

     1.    Total Funded Debt    $                       2.    Net Worth    $
                      3.    Capitalization (Line 1 plus Line 2)    $
                      4.    Total Funded Debt to Capitalization Ratio (Line 1
divided by Line 3):                  : 1.0

Maximum Permitted Total Funded Debt to Capitalization Ratio:

     0.65 : 1.0  

Borrower’s long-term senior unsecured debt ratings

              1.    S&P               2.    Moody’s         

 



--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Assignment Agreement

 

ASSIGNMENT AGREEMENT

 

Reference is made to that certain Credit Agreement, dated as of June 23, 2004
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”), among Wisconsin Electric Power Company (the
“Borrower”), the lenders party thereto, and U.S. Bank National Association, as
agent. Capitalized terms used herein shall have the meanings ascribed thereto in
the Credit Agreement.

 

1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, without recourse
and without representation and warranty except as expressly set forth herein,
the interests set forth below (the “Assigned Interest”) in the Assignor’s rights
and obligations under the Credit Agreement, including, without limitation, the
interests set forth below in the Commitment Percentage of the Assignor on the
Effective Date (as defined below) and the Advances owing to the Assignor in
connection with the Assigned Interest that is outstanding on the Effective Date.
The purchase of the Assigned Interest shall be at par (unless otherwise agreed
to by the Assignor and the Assignee) and periodic payments made with respect to
the Assigned Interest that (i) accrued prior to the Effective Date shall be
remitted to the Assignor and (ii) accrue from and after the Effective Date shall
be remitted to the Assignee.

 

2. The Assignor (i) represents and warrants to the Assignee that it is the legal
and beneficial owner of the Assigned Interest and that the Assigned Interest has
not previously been transferred or encumbered and is free and clear of any
adverse claim created by the Assignor; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Documents or any other instrument or document furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (ii) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the

 



--------------------------------------------------------------------------------

Credit Agreement are required to be performed by it as a Lender, and (f)
attaches any U.S. Internal Revenue Service or other forms required under Section
4.4.

 

4. Following the execution of this Assignment, it will be delivered to the
Agent, together with the transfer fee required pursuant to Section 11.3(b) of
the Credit Agreement, for acceptance and recording by the Agent. The effective
date for this Assignment (the “Effective Date”) shall be the date of acceptance
hereof by the Agent and the Borrower, as applicable, unless otherwise specified
herein.

 

5. Upon the consent of the Borrower and the Agent, as applicable, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

6. This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

8. Terms of Assignment

 

(a)

   Legal Name of Assignor:      __________

(b)

   Legal Name of Assignee:      __________

(c)

   Effective Date of Assignment:      __________

(d)

   Commitment Percentage Assigned:                          %

(e)

   Total Advances outstanding as of Effective Date    $                     

(f)

   Principal Amount of Advances assigned on Effective Date (the amount set forth
in (v) multiplied by the percentage set forth in (iv))    $                     

(g)

   Commitment    $                     

(h)

   Principal Amount of Commitment assigned on Effective Date (the amount set
forth in (g) multiplied by the percentage set forth in (d)    $
                    

 

D-2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

                            , as Assignor By        

Name:

   

Title:

 

                            , as Assignee By        

Name:

   

Title:

 

CONSENTED TO (if applicable):

WISCONSIN ELECTRIC POWER COMPANY By        

Name:

   

Title:

U.S. BANK NATIONAL ASSOCIATION,

as Agent

By        

Name:

   

Title:

 



--------------------------------------------------------------------------------

 

EXHIBIT E

Form of Request for Issuance

 

REQUEST FOR ISSUANCE

 

[Date]

 

To: U.S. Bank National Association, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Electric Power Company (the “Borrower”), the lenders party thereto and
U.S. Bank National Association, as agent.

 

DATE:                        , 200  

 

Ladies and Gentlemen:

 

The undersigned, Wisconsin Electric Power Company (the “Borrower”), refers to
the Credit Agreement (the terms defined therein being used herein as therein
defined), and hereby gives you notice, irrevocably, pursuant to Section 2.8(a)
of the Credit Agreement, that the undersigned hereby requests the issuance of a
Letter of Credit, and in connection therewith sets forth below the terms on
which such Letter of Credit is to be issued:

 

  (i) the requested date of issuance, or date of effectiveness, in the case of
an extension, modification or amendment to a Letter of Credit, which day is a
Business Day, is                                 ;

 

  (ii) the requested stated amount of such Letter of Credit is
                        ;

 

  (iii) the beneficiary of the Letter of Credit requested hereby is
                        , with an address at
                                    ;

 

  (iv) (a) the conditions under which a drawing may be made under such Letter of
Credit are as follows:1

 

(b) the documentation required in respect of such Letter of Credit is as
follows:                                                                      ;
and

--------------------------------------------------------------------------------

1 If a Request for Issuance is submitted for an extension, modification or
amendment of a Letter of Credit, it shall be accompanied by the consent of the
beneficiary of such Letter of Credit.

 



--------------------------------------------------------------------------------

  (v) the expiration date of the Letter of Credit requested hereby (which shall
be no later than one year following the date of such issuance) is
                        .2

 

Upon the issuance of the Letter of Credit by the Agent in response to this
request, the Borrower shall be deemed to have represented and warranted that the
applicable conditions to an issuance of a Letter of Credit that are specified in
Article V of the Credit Agreement have been satisfied.

 

Very truly yours,

WISCONSIN ELECTRIC POWER COMPANY By        

Name:

   

Title:

--------------------------------------------------------------------------------

2 Modify request as appropriate if used in connection with the extension,
modification or amendment of a Letter of Credit.

 